Exhibit 10.1





ASSET PURCHASE AGREEMENT

BY AND BETWEEN SMOKERS LOZENGE INC., as Acquirer

AND

CYBER MESH SYSTEMS INC., as Company

Dated as February 28, 2008





1



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT BETWEEN:

SMOKERS LOZENZE INC., a Nevada corporation, (the “Acquirer”), with registered
office located at offices at #200-245 East Liberty Street Reno, Nevada, USA
89501



AND:



CYBER MESH SYSTEMS INC., a British Columbia corporation, (the “COMPANY”) with
offices located at #302 - 3602 Gilmore Way, Burnaby, British Columbia, Canada



AND:



MARC SANTOS of #305 8828 Hudson Street, Vancouver, British Columbia, Canada, V6P
4N2 and DAVID HOLMES of #1008 – 1007 Cambie Street, Vancouver, British Columbia,
Canada, V6B 3EA (collectively, the “PRINCIPALS”)



RECITALS:



WHEREAS Company presently operates a business engaged in providing a
comprehensive full range of Internet services including Internet Access, Web
Development, streaming video, entertainment management services, broadband
internet, wireless, and networking solutions to commercial businesses and
residential customers (the "Business"); and,

WHEREAS Company is the owner of a proprietary software and hardware technology
enabling the delivery of high definition videos, movies, television programming
and audiovisual products on demand world-wide over the internet to an end user
device, (the “Streaming Technology”) and proprietary technology, hardware and
software to conduct the Business worldwide.

WHEREAS Company is the developer and owner of the following products and
proprietary technologies and operates the Business under the following trade
names and divisions:

·      Blast IPTV;   ·      Meshzone Free Hot Spots;   ·      Mobile 2 Global
Cellular/VOIP Communication Products;   ·      CMS Wireless Network Routers and
other telecommunication equipment;   ·      CMS ISP and Website Hosting;   ·   
  LQ1 Website Media Development; and,   ·      Campwest Entertainment Access.  

AND WHEREAS Company has the following products and proprietary technologies
under development:

2

--------------------------------------------------------------------------------

·      CMS Fiber Optic Router;   ·      SSID Wireless Security Protocol and
Certification; and,   ·      Set Top Box Standard for Global Distribution.  

AND WHEREAS the Acquirer and David Holmes desire to enter into a Management
Agreement wherein David Holmes shall receive Eight Million (8,000,000) of the
Acquirer’s common stock, par value $0.001, to be allotted and issued from the
Treasury of the Acquirer (the “Acquirer Stock”) as a signing bonus for entering
into a Management Agreement with the Acquirer.

AND WHEREAS the Acquirer and Marc Santos desire to enter into a Management
Agreement wherein Marc Santos shall receive Six Million (6,000,000) of the
Acquirer’s common stock, par value $0.001, to be allotted and issued from the
Treasury of the Acquirer (the “Acquirer Stock”) as a signing bonus for entering
into a Management Agreement with the Acquirer.

Subject to the terms and conditions set forth herein, the Company desires to
sell, convey, transfer, assign and deliver to Acquirer, and Acquirer desires to
purchase and acquire from the Company, free and clear of all Liens and
encumbrances (other than those Liens included in the Assumed Liabilities), all
of the Company’s right, title and interest in and to all of the assets and the
business operations of the Company (the “Acquisition”):

     NOW, THEREFORE, in consideration of the covenants, promises,
representations and warranties set forth herein, and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged by
the parties), intending to be legally bound hereby, the parties agree as
follows:

ARTICLE 1 PURCHASE & SALE OF PURCHASED ASSETS

     1.1 Purchased Assets. Subject to the terms and conditions of this Agreement
and in reliance upon the representations, warranties, covenants and agreements
of the Company contained herein, at the Closing, the Company shall sell, convey,
transfer, assign and deliver to Acquirer, and the Acquirer shall purchase and
acquire from the Company, free and clear of all Liens and encumbrances (other
than those Liens included in the Assumed Liabilities), all of the Company’s
right, title and interest in and to all of the following assets which the
Company owns or in which the Company has any right, title or interest, other
than those assets specified as Excluded Assets (collectively, the “Purchased
Assets”):

     (a) All of the Company's intellectual property (the "Company Intellectual
Property") including the following:

          (i) All Company Registered Intellectual Property listed on Schedule
2.13 of the Disclosure Schedule;

          (ii) All right, title and interest in the unregistered trademarks
listed on Schedule 2.13 of the Disclosure Schedule, including all goodwill
associated therewith;

3

--------------------------------------------------------------------------------

          (iii) All trade secrets of the Company owned or used in connection
with conduct of the Business, including, but not limited to, disks, designs,
files, drawings, data and related documentation, and all similar property of any
nature, tangible or intangible, owned or used in connection with the Company
Intellectual Property and Business and all, copyrights, designs, inventions,
patents, licenses, franchises and secret methodologies connected with the
Company’s business and owned by the Company;

          (iv) All mask works and all applications, registrations, and renewals
in connection therewith, and all confidential business information (including
ideas, research and development, know-how, formulas, techniques, technical data,
designs, drawings, specifications, customer, supplier and vendor lists, pricing
and cost information, and business and marketing plans and proposals and all
computer software (including data and related documentation) developed or owned
by the Company, all computer and telecommunications equipment, appliances and
systems which are owned by Company; and,

          (v) all claims (including claims for past infringement or
misappropriation of Company Intellectual Property) and causes of action of the
Company has against other persons (regardless of whether or not such claims and
causes of action have been asserted by the Company) arising in connection with
the conduct of the Business, and all rights of indemnity, warranty rights,
rights of contribution, rights to refunds, rights of reimbursement and other
rights of recovery possessed by the Company (regardless of whether such rights
are currently exercisable) which have arisen in connection with the conduct of
the Business;

     (b) All rights to sue for or asserted claims against and remedies against
past, present or future infringements of any or all of the Company Intellectual
Property owned or used in connection with the conduct of the Business and rights
of priority and protection of interests therein and to retain any and all
amounts therefrom;

     (c) All other assets of the Company owned or used in connection with the
conduct of the Business, including, but not limited to:

          (i) all inventories and work-in-progress of the Company including, but
not limited to, those inventories and works-in-progress set forth on Schedule
2.7 of the Disclosure Schedule;

          (ii) all equipment, materials, prototypes, tools, supplies, furniture,
fixtures, improvements and other tangible assets of the Company owned or used in
connection with the conduct of the Business including, but not limited to, the
tangible assets set forth on Schedule 2.7 of the Disclosure Schedule;

          (iii) all advertising and promotional materials possessed by the
Company relating to the Business;

4

--------------------------------------------------------------------------------

          (iv) all rights of the Company under the Contracts set forth on
Schedule 2.12 of the Disclosure Schedule;

          (v) the domain names of the Company set forth on Schedule 2.13 of the
Disclosure Schedule;

          (vi) all governmental or regulatory authorizations held by the Company
in connection with the conduct of the Business;

          (vii) all books, records, files (including all electronic files and
back-up copies thereof), customer lists and data of the Company relating to the
Business; and

          (viii) source code repository;

     (d) All goodwill incident to the items listed in Sections 1.1(a), 1.1(b)
and 1.1(c) above; together with the exclusive right of the Acquirer to represent
itself as carrying on the business in continuation of and in succession to the
Company and the right of the Acquirer, on the date of the execution of this
Agreement, to use the name Cyber Mesh Corp. and upon closing to use any trade
names or any variations thereof indicating the Business of the Company is so
carried on or to be carried on by the Acquirer. The Company agrees to forthwith,
after the date closing, to change its corporate name from Cyber Mesh Systems
Inc., to a numbered company and filing the Change of Name with the British
Columbia Registrar of Companies;

     (e) all cash on hand or in banks or other depositories and accounts
receivable earned or accrued with respect to the conduct of the Business prior
to the Closing Date;

     (f) the full benefit of all unfulfilled orders, contracts, engagements or
commitments to which the Company is entitled in connection with the Business
including the full benefit of all forward commitments by the Company for
materials or supplies, or services whether or not there are any contracts in
respect thereto;

     (g) all computer equipment, software and related license and service
agreements of the Company, which are used in the conduct of the Business, set
forth on Schedule 2.13 of the Disclosure Schedule; and,

     (h) All other assets used in or useful to the conduct of the Business.

1.2 Excluded Assets. The Company and the Principals agree with the Acquirer that
there are not any excluded assets. 1.3      Assumed Liabilities. In connection
with the purchase of the Purchased Assets, Acquirer shall assume and become
responsible for the following liabilities, except for the Excluded  

5

--------------------------------------------------------------------------------

Liabilities as defined in s.1.4 of this Agreement (collectively, the “Assumed
Liabilities”):

     (a) all liabilities arising from the conduct of the Business following the
Closing Date, including but not limited to:

          (i) all liabilities and obligations of the Business arising under the
contracts set forth on Schedules 2.12 of the Disclosure Schedule, relating to or
arising out of the conduct of the Business after the Closing Date;

          (ii) all liabilities and obligations relating to any products and
services sold by the Business, including without limitation warranty
obligations, arising out of the conduct of the Business after the Closing Date;

          (iii) any liability for Tax set forth in Section 1.7 hereof; and

     (b) the following liabilities of the Company which have arisen from the
conduct of the Business on or prior to the Closing Date:

          (i) all liabilities and obligations of the Business arising under the
accounts payable set forth on Schedule 2.5 of the Disclosure Schedule;

          (ii) all liabilities and obligations for products and services
committed to be purchased by the Business in the ordinary course of business on
or prior to the Closing Date set forth on Schedule 2.5 of the Disclosure
Schedule; and

          (iii) all liabilities and obligations for all of the employees of the
Business relating to accrued employee paid time off for those employees of the
Business who become Transferred Employees hereunder, set forth on Schedule 2.5
of the Disclosure Schedule.

1.4 Excluded Liabilities. Notwithstanding Section 1.3 hereof, the Company shall
retain, and Acquirer shall not assume and become responsible for, and the
Assumed Liabilities shall not include, any of the following (collectively, the
“Excluded Liabilities”):

     (a) any liability of the Company for Taxes (with respect to operation of
the Business or otherwise);

     (c) except as provided in Section 1.7 hereof, any liability of the Company
for income, transfer, sales, use, and other Taxes arising in connection with the
consummation of the transactions contemplated hereby (including any income Taxes
arising because the Company is transferring the Purchased Assets);

     (d) any liability of the Company for the unpaid Taxes of any Person under
Income Tax Regulations or any similar provision of provincial, federal, state,
local, or foreign law, as a transferee or successor, by contract or otherwise;

6

--------------------------------------------------------------------------------

      (e) any liabilities of the Company to indemnify any Person by reason of
the fact that such Person was a director, officer, employee or agent of the
Company (whether or not in connection with the conduct of the Business);

      (f) any liabilities of the Company for costs and expenses incurred in
connection with this Agreement;

     (g) any liabilities or obligation of the Company under this Agreement;

     (h) except as set forth on Schedule 2.5 of the Disclosure Schedule, any
liabilities or

obligations relating to any Company Plan, employee severance, claims relating to
employment, employee benefits (including employer taxes or tax withholding from
employees) or compensation arrangements relating to or arising out of the
conduct of the Business prior to and including the Closing Date, with respect to
any employee or former employee of the Business; and,

          (i) the matters set forth in Schedule 2.27 of the Disclosure Schedule
as they relate to the conduct of the Business prior to the Closing Date.

1.5 Purchase Price; Payment of Purchase Price. The Acquirer agrees to pay, and
the Company agrees to accept, the following as consideration for the
Acquisition:

     (a) One Hundred Thousand US Dollars ($100,000 USD) payable by satisfaction
of that certain loan outstanding made by the Acquirer to the Company, which is
now forgiven by the Company, and (ii) Eight million Five Hundred Thousand
(8,500,000) shares of Acquirer Stock, which shares shall be delivered to the
Escrow Agent and delivered by the Escrow Agent to the Company as set out on the
terms and conditions contained in the Escrow Agreement attached hereto as
Schedule "B" (hereinafter referred to as the “Escrow Agreement”).

     (b) Issuance of Shares in consideration for Management Services:

          (i) The Acquirer shall issue to David Holmes Eight Million (8,000,000)
Acquirer shares to be allotted and issued from the Treasury of the Acquirer as a
signing bonus for entering into a Management Agreement with the Acquirer in the
form annexed hereto as Schedule “A” (herein referred to as the “Management
Agreement”), which shares shall be delivered to the Escrow Agent and delivered
by the Escrow Agent to David Holmes as set out on the terms and conditions
contained in the Escrow Agreement attached hereto as Schedule "B" (hereinafter
referred to as the “Escrow Agreement”).

          (ii) The Acquirer shall issue to Marc Santos Six Million (6,000,000)
Acquirer shares to be allotted and issued from the Treasury of the Acquirer as a
signing bonus for entering into a Management Agreement in the form annexed
hereto as Schedule “A” with the Acquirer, which shares shall be delivered to the
Escrow Agent and delivered by the Escrow Agent to Marc Santos as set out on the
terms and conditions contained in the Escrow Agreement attached hereto as
Schedule

7

--------------------------------------------------------------------------------



  "B".

                (herein collectively referred to as the “Management Service
Shares”)



     (c) The Acquirer, Company, Marc Santos and David Holmes shall enter into
the Escrow Agreement substantially in the form attached hereto as Schedule "B"
and all Acquirer Shares and Management Service shares referred in Section
1.5(a), 1.5(b)(i) and 1.5(b)(ii)shall be delivered to the Escrow Agent to be
held for the benefit of the Company, Marc Santos and David Holmes in the amounts
set out herein. Provided that David Holmes has not terminated his management
agreement prior to one year following the Closing Date, the escrow agent shall
deliver the percentage of shares to David Holmes on the delivery dates set out
below (the "Delivery Dates") and, provided that Marc Santos has not terminated
his management agreement prior to one year following the Closing Date, the
escrow agent shall deliver the percentage of shares to Marc Santos on the
delivery dates set out herein and provided that neither David Holmes or Marc
Santos have terminated their management agreements prior to one year following
the Closing Date, the escrow agent shall deliver the percentage of shares to the
Company set out herein. It being understood if one or both of the management
agreements are terminated by the Acquirer for any reason, then in that event,
all Management Service shares held in escrow by the Escrow Agent for the
terminated employee and the Company shall be delivered forthwith to the
terminated employee or the Company as applicable.

 
  Delivery Date
  Percentage of Management Service
Shares Delivered   Company
  within 5 days after
the Closing Date 4,250,000 Acquirer Shares  
    Company
 
 
 
 
 
  earlier of: First
Anniversary of
Closing Date or
Termination of a
Management
Agreement by the
Acquirer 4,250,000 Acquirer Shares  
   
   
   
   
   
   


 
  Delivery Date
  Percentage of Management Service
Shares Delivered David Holmes
  within 5 days after
the Closing Date 4,000,000 Management Service shares
  David Holmes
 
 
 
  earlier of: First
Anniversary of
Closing Date or
Termination of a
Management 4,000,000 Management Service shares
 
 
 
 


8

--------------------------------------------------------------------------------

    Agreement by the Acquirer  


 
  Delivery Date
  Percentage of Management Service
Shares Delivered Marc Santos
 
  within 5 days
after the Closing
Date 3,000,000 Management Service shares
 
  Marc Santos
 
 
 
 
 
  earlier of: First
Anniversary of
Closing Date or
Termination of a
Management
Agreement by the
Acquirer 3,000,000 Management Service shares
 
 
 
 
 
 


There shall be no proportionate or partial delivery of Management Service shares
in the periods prior to each Delivery Date and all release from Escrow
Management Service shares shall occur only on the appropriate Delivery Date
provided that the party entitled thereto has not terminated his employment at
any time prior to such Delivery Date.

Each of the Company, David Holmes and Marc Santos shall be entitled to exercise
all voting rights with respect to such owner’s Escrowed Shares.

     1.6 Marc Santos and David Holmes and the Acquirer agree that out of the
Management Service Shares issued to Marc Santos and David Holmes by the
Acquirer, that Marc Santos and David Holmes shall transfer to the following
persons for services to be rendered to the Acquirer, the number of Acquirer
shares set out opposite their names, which shares shall be delivered to each of
the following in the percentage and following the dates set forth in the Escrow
Agreement;

          (i) Howard Martin: Five Hundred and Thirty Five Thousand and Twenty
One (535,021) shares of the Acquirer Shares;

          (ii) Brian Johnson: Ninety Seven Thousand Two Hundred and Seventy Six
(97,276) shares of the Acquirer Shares;

          (iii) Casson Salmon: Four Hundred and Eighty Six Thousand Three
Hundred and Eighty Two (486,382) shares of the Acquirer Shares;

          (iv) Neville O’Riley Livingstone: One Hundred and Twenty One Thousand
Five Hundred and Ninety Six (121,596) shares of the Acquirer Shares; and,

          (v) Dorothy Smith Seventy Two Thousand Nine Hundred and Fifty Seven
(72,957) shares of the Acquirer Shares.

9

--------------------------------------------------------------------------------

1.7 Stock Valuation of Acquirer’s Issued Shares. It is agreed between all of the
Parties hereto that the value of shares of the Acquirer issued to each of the
Company, Marc Santos and David Holmes and all other shareholders or persons
entitled thereto shall be $0.001 per common share issued.

1.8 Representation and Warranties of Acquirer

The Acquirer represents and warrants that:

    (i)      Acquirer is a company whose registered office is #200- 245 East
Liberty Street, Reno Nevada 89501 and whose shares are or will be quoted on the
over-the counter market Bulletin Board (OTCBB) in the U.S.A.;     (ii)     
After the closing and upon Acquirer acquiring all of the purchased assets of the
Company and issuing the Management service shares to the parties entitled
thereto and making the necessary filings with the SEC, the total number of
issued and outstanding shares of the Acquirer will be 45,000,000 common shares
and no preferred shares;     (iii)      It is the intent of and objective of the
parties hereto that the Acquirer shall on a “best efforts basis” raise up to
$10,000,000 USD, if required by the Directors, over the next 2 years following
the date of closing to finance the expansion of the business operations of the
Acquirer. In the event, the Directors of the Acquirer agree, from to time to
raise the aforesaid capital, the Acquirer shall use its best efforts to reduce
the dilution of Acquirer’s shareholders by limiting the number of Acquirer’s
shares to be issued to 3,000,000 shares of Acquirer’s common stock.    
Notwithstanding any contained herein, the Acquirer shall be entitled to create
Qualified and Non-Qualified Stock Option Plans for Employees, Officers,
Directors and Consultants of the Acquirer; and,       (iv)      The Acquirer has
no assets of value.  

1.9 Representation and Warranties of Marc Santos and David Holmes

Each of Marc Santos and David Holmes jointly and severally represent and warrant
that:

      (i)      as founders, principals, and the persons who have invented and
developed the Intellectual Property of the Company, which are the only
substantial assets of value of the Company, and that the Acquirer and the
Company are entitled to the covenants and agreements of Marc Santos, David
Holmes without which the Acquirer and Company would not have entered into this
Agreement;        (ii)      The residency of each Marc Santos, David Holmes and
the Company is correctly set forth herein. Each of Marc Santos, David Holmes and
the Company acknowledges that they have obtained, or waived their right to
obtain, independent legal and tax  

10

--------------------------------------------------------------------------------

  advice relating to this Agreement, the income tax consequences of the purchase
of the assets and the of the Acquirer’s issuance of shares for the purchase of
the Company assets and the entering into of the Management Agreements by Marc
Santos and David Holmes; and,   (iii)      Marc Santos and David Holmes join
with the Company to covenant and agree to make all reasonable efforts to perform
all covenants and indemnities of the Company as set forth in this Agreement.  



1.10 Intellectual Property Rights of Company.



Marc Santos and David Holmes acknowledge and agree that they have no interest or
claim in any of the Company's Intellectual Property Rights and that they will
not, at any time, challenge the right of the Company to its Intellectual
Property Rights and that they will make all reasonable efforts to assist and
continue to assist the Acquirer in filing and completing any intellectual
property claims for any inventions that presently have not been patented or not
otherwise protected and will continue to assist the Acquirer in processing all
ongoing intellectual property claims whether or not they are they are officers,
directors or employees of the Acquirer. In this event the party assisting the
Acquirer shall be retained as a consultant whose remuneration is to be agreed
upon by the parties prior to the rendering of the consulting services.



1.11 Closing.



The consummation of the purchase and sale of the Purchased Assets in accordance
with this Agreement (the “Closing”) shall take place at 10:00 at Pacific
Standard time, at the offices of the Company on the third (3rd) Business Day
after all of the conditions precedent to Closing hereunder shall have been
satisfied or waived, or at such other date, time and place as the Company and
Acquirer shall mutually agree upon, but in any event not later than May 30,
2008. The date of the Closing shall be referred to as the “Closing Date.” The
Company and Acquirer hereby agree to deliver at the Closing such documents,
certificates of officers and other instruments as are set forth in Article V
hereof and as may reasonably be required to effect the transfer by the Company
of the Purchased Assets pursuant to and as contemplated by this Agreement and to
consummate the Acquisition. All events which shall occur at the Closing shall be
deemed to occur simultaneously.



1.12 Transfer Taxes.



Acquirer shall be responsible for the payment of any transfer taxes arising out
of or in connection with the Acquisition; provided that the Company shall remain
responsible for any other Taxes (including any Taxes based on income, sales
Taxes, use Taxes or VAT) incurred by it from the conduct of the Business prior
to the Closing Date and the Acquisition.



1.13 Tax Treatment.



11

--------------------------------------------------------------------------------

Effective as of the Closing, Acquirer and Company each recognize their
respective obligations to timely file IRS Form 8594 and their respective federal
income Tax returns. Acquirer and the Company further agree to cooperate with
each other in the preparation of such forms for timely filing with each of their
respective federal income Tax returns and to report allocation of the purchase
price within ninety (90) days of the Closing Date. Each of Acquirer and the
Company further agrees to file all of its other Tax returns in a manner
consistent with such allocation and not to make any allocation or take any Tax
position that is contrary to such allocation, unless required to do so by
applicable law and after prior written notice thereof to the other party.
Acquirer and the Company further agree to consult with each other with respect
to all issues related to such allocation in connection with any Tax audits,
controversies or litigation.

1.14 Taking of Necessary Action; Further Action. If, at any time after the
Closing Date, any such further action is necessary or desirable to carry out the
purposes of this Agreement, to vest Acquirer after the Closing Date with full
right, title and possession to all Purchased Assets or to have all necessary
documents filed with the U.S. Securities Commission, the parties hereto shall
use their best efforts to take such action.



ARTICLE 2



REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     Subject to the exceptions set forth in the Disclosure Schedule (each of
which exceptions, shall indicate the Section and, if applicable, the Subsection
of this Article 2 to which it relates, provided, however, if it is readily
apparent from a reading of the disclosure that such disclosure is applicable to
such other sections and subsections of this Agreement, then such reference shall
be deemed to apply to such other sections and subsections contained in this
Agreement), delivered herewith and dated as of the date hereof, the Company
hereby represents and warrants to Acquirer as follows:

     2.1 Organization and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation, and has full corporate power and authority to
(i) conduct the Business as is now conducted and as currently proposed to be
conducted, (ii) to own, use, license and lease the Assets and Properties owned
or used in connection with the conduct of the Business, and (iii) to perform its
obligations under all Contracts relating to the Business to which it is a party.
The Company is duly qualified, licensed or admitted to do business and is in
good standing as a foreign corporation in each jurisdiction in which the
ownership, use, licensing or leasing of the Assets and Properties owned or used
in connection with the conduct of the Business makes such qualification,
licensing or admission necessary. No Subsidiary of the Company has any
ownership, leasehold or other interest in any of the Purchased Assets.

     2.2 Authority Relative to this Agreement. The Company has full corporate
power and authority to execute and deliver this Agreement and the other
agreements which are attached, or forms of which are attached, as exhibits
hereto (the “Ancillary Agreements”) to which the Company is a party, to perform
its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The Company’s majority board of directors

12

--------------------------------------------------------------------------------

and the shareholders entitled to vote unanimously have approved this Agreement
and declared its advisability. The execution and delivery by the Company of this
Agreement and the Ancillary Agreements to which the Company is a party and the
consummation by the Company of the transactions contemplated hereby and thereby,
and the performance by the Company of its obligations hereunder and thereunder,
have been duly and validly authorized by all necessary action by the board of
directors and voting shareholders of the Company, and no other action on the
part of the board of directors or shareholders entitled to vote of the Company
or by any officer, director or equity holder is required to authorize the
execution, delivery and performance of this Agreement and the Ancillary
Agreements to which the Company is a party and the consummation by the Company
of the transactions contemplated hereby and thereby. This Agreement and the
Ancillary Agreements to which the Company is a party have been or will be, as
applicable, duly and validly executed and delivered by the Company and, assuming
the due authorization, execution and delivery hereof (and, in the case of the
Ancillary Agreements to which Acquirer is a party, thereof) by Acquirer, each
constitutes or will constitute, as applicable, a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar Laws relating to the enforcement of creditors’ rights generally
and by general principles of equity.

2.3      Financial Statements of the Business.

          (a) The financial models and allocated profit and loss statement of
the Company relating to the conduct of the Business, at and for the periods
ended May 31, 2007 and the financial models and allocated profit and loss
statement of the Company relating to the conduct of the Business, for the
interim period ended January 31, 2008 (collectively, the “Business Financials”)
are set forth on Schedule 2.3 to the Disclosure Schedule, which models and
allocated profit and loss statement were derived from accounting records that
were used in the preparation or the Company’s financial statements for the
periods to which they relate, which statements were prepared in accordance with
GAAP applied on a basis consistent throughout the periods indicated and
consistent with each other and which statements have been provided to the
Acquirer. The Business Financials present fairly and accurately, in all material
respects, the financial condition and operating results of the Company and its
Subsidiaries with respect to the conduct of the Business as of the dates and
during the periods indicated therein and as except as set forth in Schedule 2.6
the Company and its subsidiaries have conducted their business in the ordinary
course.

           (b) As of January 31, 2008 and as of the Closing Date, except as set
forth on Schedule 2.3 to the Disclosure Schedule, the Assumed Liabilities will
not include any liabilities or obligations, secured or unsecured (whether
accrued, absolute, contingent or otherwise other than (ii) accounts payable or
accrued paid time off that have been incurred by the Company since January 31,
2008 in the ordinary course of business and consistent with the Company’s or
such Subsidiaries’ past practices; (ii) liabilities under the Contracts
identified in Section 2.12 of the Disclosure Schedule, to the extent the nature
and magnitude of such liabilities can be reasonably ascertained by reference to
the text of such Contracts; and

13

--------------------------------------------------------------------------------

(iii) liabilities disclosed on Section 2.5 of the Disclosure Schedule and except
as set forth on Schedule 2.14 to the Disclosure Schedule the Company has own all
of assets reflected in the Balance Sheet dated January 31, 2008, free and clear
of all liens, charges or encumbrances.

     (c) Since January 31,2008 the Company has not received or otherwise had or
obtained knowledge of any complaint, allegation, assertion or claim regarding
the accounting or auditing practices, procedures, methodologies or methods of
Company or its internal accounting controls relating to the preparation of the
Business Financials.

     2.4 Books and Records; Organizational Documents. The minutes of the
Company’s Board of Directors relating to the conduct of the Business have been
provided or made available to Acquirer or its counsel prior to the execution of
this Agreement, are complete and correct in all respects and have been
maintained in accordance with sound and prudent business practices. Such minutes
contain a true and complete record of all actions taken at all meetings and by
all written consents in lieu of meetings of the directors, shareholders and
committees of the board of directors of the Company relating to the conduct of
the Business. The Company has prior to the execution of this Agreement delivered
to Acquirer true and complete copies of its Certificate of Incorporation and
Bylaws, both as amended through the date hereof. The Company is not in violation
of any provisions of its Certificate of Incorporation or Bylaws.

     2.5 No Undisclosed Liabilities. Except as disclosed in Section 2.5 of the
Disclosure Schedule, there are no Liabilities relating to the conduct of the
Business or affecting the Assets and Properties owned or used in connection with
the conduct of the Business, other than Liabilities incurred in the ordinary
course of business consistent with past practice since the January 31, 2008 and
in accordance with the provisions of this Agreement which, individually and in
the aggregate, are not material (financial or otherwise) to the Business and are
not for tort or for breach of contract.

     2.6 Absence of Changes.

     (a) Except as set forth in Section 2.6 of the Disclosure Schedule to this
Agreement, since January 31, 2008:

          (i) there has not been any material adverse change in the condition,
assets, liabilities, operations, financial performance or prospects of the
Business, and no event has occurred that will, or could reasonably be expected
to, have a material adverse effect on the Business;

          (ii) there has not been any material loss, damage or destruction to,
or any material interruption in the use of, any of the assets (whether or not
covered by insurance) owned or used in the conduct of the Business;

          (iii) neither the Company nor a Subsidiary has (i) entered into or
permitted any of its material assets owned or used by it in connection with the
conduct of the Business to

14

--------------------------------------------------------------------------------

become bound by any Contract or (ii) amended or prematurely terminated, or
waived any material right or remedy under, any Contract applicable to the
Business;

     (iv) neither the Company nor a Subsidiary has (i) acquired, leased or
licensed any right or other asset of the Business from any other Person, (ii)
sold or otherwise disposed of, or leased or licensed, any right or other asset
of the Business to any other Person, or (iii) with respect to the Business,
waived or relinquished any right, except for immaterial rights or other
immaterial assets acquired, leased, licensed or disposed of in the ordinary
course of business and consistent with the Company’s past practices;

     (v) neither the Company nor a Subsidiary has written off as uncollectible,
or established any reserve with respect to, any account receivable or other
indebtedness of the Business, except in the ordinary course of business;

     (vi) neither the Company nor a Subsidiary has made any pledge of any of the
assets owned or used in connection with the conduct of the Business or otherwise
permitted any of such assets to become subject to any Liens, except for pledges
of immaterial assets made in the ordinary course of business and consistent with
the Company’s or such Subsidiary’s past practices;

     (vii) neither the Company nor a Subsidiary has incurred or guaranteed any
indebtedness for borrowed money in connection with the conduct of the Business;

     (viii) neither the Company nor a Subsidiary has in connection with the
conduct of the Business (i) paid any bonus or made any profit sharing or similar
payment to, or increased the amount of the wages, salary, commissions, fringe
benefits or other compensation or remuneration payable to, any of its employees
or consultants, or (ii) hired any new employee or consultant;

     (ix) the Company has not changed any of its methods of accounting or
accounting

practices relating to the Business in any respect;

     (x) neither the Company nor a Subsidiary has made any Tax election with
respect to the Assets or Properties of the Business;

     (xi) neither the Company nor a Subsidiary has commenced or settled any
Legal Proceeding, or received any notice, whether written or otherwise, that any
Person was commencing or threatening to commence a Legal Proceeding involving
the Business;

     (xii) neither the Company nor a Subsidiary has, in connection with the
conduct of the Business, entered into any material transaction or taken any
other material action outside the ordinary course of business or inconsistent
with past practices;

     (xiii) there has not occurred, in connection with the conduct of the
Business, any increase in or modification of the compensation or benefits
payable or to become payable

15

--------------------------------------------------------------------------------

by the Company to any of its employees or consultants (other than increases in
the base salaries of employees who are not officers in an amount that does not
exceed 10% of such base salaries) or any new loans or extension of existing
loans to any such Persons (other than routine expense advances to employees of
the Company consistent with past practice), and the Company has not, in
connection with the conduct of the Business, entered into any Contract to grant
or provide (nor has granted any) severance or other similar benefits to any such
Persons; and

     (xiv) neither the Company nor a Subsidiary has agreed or committed to take
any of the actions referred to in clauses “(iii)” through “(xiii)” above.

           (b) The Company has made available to Acquirer any documents
requested by Acquirer and relating to indebtedness, loan and other financial
facilities, entered into in connection with the conduct of the Business, and the
Company has not received any notice that the continuance of any of those
facilities might be materially adversely affected or prejudiced.

           (c) Neither the Company nor a Subsidiary is in default under, or in
breach of, any of the material terms of any loan capital, borrowing, debenture
or financial facility of the Company or such Subsidiary entered into in
connection with the conduct of the Business.

           (d) Neither the Company nor a Subsidiary is, nor has the Company or a
Subsidiary agreed to become, bound by any guarantee, indemnity, surety or
similar commitment in connection with the conduct of the Business which has not
been reflected in the Business Financials.



  2.7 Real Property.



     (a) Except as set forth in Schedules 2.9 and 2.10 the Purchased Assets do
not include any owned, leased, licensed or subleased real property.

     2.8 Valid Title. Except as set forth on Schedule 2.10 to the Disclosure
Schedule, the Company and each of its Subsidiaries have good, marketable and
valid title to, or, in the case of leased Assets and Properties used or owned in
connection with the conduct of the Business, valid leasehold interests in, all
of their material tangible Assets and Properties used or owned in connection
with the conduct of the Business, real, personal and mixed, reflected in the
latest Business Financials, free and clear of any Liens except (a) with respect
to Liens securing obligations reflected in the Business Financials, (b) (i)
statutory liens for Taxes or other payments that are not yet due and payable;
(ii) statutory liens to secure obligations to landlords, lessors or renters
under leases or rental agreements; (iii) deposits or pledges made in connection
with, or to secure payment of, workers’ compensation, unemployment insurance or
similar programs mandated by Legal Requirements; (iv) statutory liens in favor
of carriers, warehousemen, mechanics and materialmen, to secure claims for
labor, materials or supplies and other like liens; and (v) statutory purchase
money liens and (c) such imperfections of title and Liens, if any, which do not
materially impair the continued use of the properties or assets subject thereto
or affected thereby, or otherwise materially impair business operations at such

16

--------------------------------------------------------------------------------

properties. The rights, properties and assets presently owned, leased or
licensed by the Company and its Subsidiaries in connection with the conduct of
the Business include all rights, properties and assets necessary to permit the
Company and its Subsidiaries to conduct the Business in all material respects in
the same manner as the Business has been conducted prior to the date hereof.

     2.9 Intellectual Property.

     (a) Schedule 2.13 of the Disclosure Schedule lists (i) all Company
Registered Intellectual Property (including all trademarks and service marks
that the Company has owned or used with the intent of creating or benefiting
from any common law rights relating to such marks), (ii) the jurisdiction in
which such item of Company Registered Intellectual Property has been registered
or filed and the applicable registration or serial number; (iii) any other
Person that has an ownership interest in such item of Company Registered
Intellectual Property and the nature of such ownership interest; and (iv) each
product or service identified in Section 2.13 of the Disclosure Schedule that
embodies, utilizes or is based upon or derived from (or, with respect to
products and services under development, that is expected to embody, utilize or
be based upon or derived from) such item of Company Registered Intellectual
Property, and lists any proceedings or actions pending as of the date hereof
before any Governmental or Regulatory Authority (including the PTO or equivalent
authority anywhere in the world) related to any of the Company Registered
Intellectual Property.

     (b) Schedule 2.13 of the Disclosure Schedule lists each proprietary product
or service developed, manufactured, marketed, or sold in or as a part of the
Business at any time since inception and any product or service currently under
development by the Company in connection with the conduct of the Business.

     (c) The Company has all requisite right, title and interest in or valid and
enforceable rights under Contracts or Licenses to use all Company Intellectual
Property necessary to the conduct of the Business as currently conducted.

          (i) Except as set forth in Schedule 2.13 of the Disclosure Schedule,
each item of Company Intellectual Property, including all Company Registered
Intellectual Property listed in Schedule 2.13 of the Disclosure Schedule, is
owned exclusively by the Company (excluding Intellectual Property licensed to
the Company under any License disclosed under Schedule 2.13 of the Disclosure
Schedule) and is free and clear of any Liens. Without limiting the generality of
the foregoing, the Company owns exclusively all trademarks, service marks and
trade names used by the Company in connection with the operation or conduct of
the Business as currently conducted or as currently contemplated to be
conducted; provided, however, that the Company may use trademarks, service marks
and trade names of third parties which are licensed to the Company, as disclosed
under Schedule 2.13 of the Disclosure Schedule, or are in the public domain.

         (ii) Without limiting the generality of the foregoing, the Company owns
exclusively,

17

--------------------------------------------------------------------------------

and has good title to, each copyrighted work that is a Company product and each
other work of authorship that the Company otherwise purports to own or is used
by the Company in connection with the operation or conduct of the Business as
currently conducted or provision of services by the Company with respect to the
Business, other than works disclosed under Schedule 2.13 of the Disclosure
Schedule.

     (d) To the extent that any Company Intellectual Property has been developed
or created by any Person other than the Company, the Company has a written
agreement with such Person with respect thereto and the Company has either (i)
obtained ownership of, and is the exclusive owner of, all such Intellectual
Property by operation of law or by valid assignment of any such rights or (ii)
has obtained a License under or to such Intellectual Property as disclosed under
Schedule 2.13 of the Disclosure Schedule.

     (e) Except pursuant to agreements described in Schedule 2.13 of the
Disclosure Schedule, the Company has not transferred ownership of any
Intellectual Property that is Company Intellectual Property, to any other
Person.

     (f) Except as set forth in Schedule 2.13 of the Disclosure Schedule, the
Company Intellectual Property constitutes all the Intellectual Property owned or
used in and/or necessary to the conduct of the Business as it currently is
conducted and as is currently contemplated to be conducted, including the
design, development, distribution, marketing, manufacture, use, import, license,
and sale of the products, technology and services of the Company (including
products, technology, or services currently under development).

     (g) Schedule 2.13 of the Disclosure Schedule lists all Contracts (including
all inbound Licenses) to which the Company is a party that grant licenses to
Intellectual Property which are used or owned in connection with the conduct of
the Business, other than standard Licenses for off-the-shelf, shrink-wrap
software or Open Source Code that is commercially available on reasonable terms
to any Person for a license fee of no more than $15,000 dollars. Schedule 2.13
of the Disclosure Schedule identifies (i) each item of Open Source Code that is
incorporated into, integrated or bundled with, or used in the development of the
Intellectual Property of the Company; (ii) the applicable license terms for each
such item of Open Source Code; and (iii) the Intellectual Property of the
Company to which each such item of Open Source Code relates. Except as set forth
in Section 2.13 of the Disclosure Schedule, no Intellectual Property of the
Company contains, is derived from, is distributed with, or is being or was
developed using Open Source Code that is licensed under any terms that: (i)
impose or could impose a requirement or condition that any Intellectual Property
of the Company part thereof: (a) be disclosed or distributed in source code
form; (b) be licensed for the purpose of making modifications or derivative
works; or (c) be redistributable at no charge; or (ii) otherwise impose or could
impose any other material limitation, restriction, or condition on the rights or
abilities of the Company. For purposes of this Agreement, “Open Source Code”
means any software code that is distributed as “free software” or “open source
software” or is otherwise distributed publicly in source code form under terms
that permit modification and redistribution of such software (including software
code that is licensed under the GNU General Public License, GNU Lesser General
Public License, Mozilla License, Common

18

--------------------------------------------------------------------------------

Public License, Apache License, BSD License, Acquirer License or Sun Community
Source License). Except as set forth in Schedule 2.13 of the Disclosure
Schedule, the Company is not in breach of, nor has it failed to perform under
any of the foregoing Contracts and Licenses and, to the Company’s Knowledge, no
other party to such Contracts and Licenses is in material breach of or has
materially failed to perform thereunder. Except as set forth in Schedule 2.13 of
the Disclosure Schedule, the Company is not obligated to compensate any other
Person (including any current or former employee of the Company) in connection
with the use of any Intellectual Property (including any Company Intellectual
Property) in the conduct of the Business.

     (h) Schedule 2.13 of the Disclosure Schedule lists all Contracts, Licenses
and agreements between the Company and any other Person used in connection with
the conduct of the Business, other than standard Licenses for off-the-shelf,
shrink-wrap software or “open source” code that is commercially available on
reasonable terms to any Person for a license fee of no more than $15,000
dollars, wherein or whereby the Company has agreed to, or assumed, any
obligation or duty to warrant, indemnify, reimburse, hold harmless, guaranty or
otherwise assume or incur any obligation or Liability or provide a right of
rescission with respect to the infringement or misappropriation by the Company
or such other Person of the Intellectual Property of any Person other than the
Company. Except as set forth in Schedule 2.13 of the Disclosure Schedule, the
Company is not in breach of, nor has it failed to perform under any of the
foregoing Contracts, Licenses and agreements and, to the Company’s Knowledge, no
other party to such Contracts, Licenses and agreements is in breach of or has
failed to perform thereunder.

     (i) Except as set forth in Schedule 2.13 of the Disclosure Schedule, the
operation of the Business (i) as currently conducted or (ii) as currently
contemplated to be conducted, including the Company’s design, development, use,
import, manufacture and sale of the products, technology or services (including
products, technology or services currently under development) of the Company,
does not (A) to the Company’s Knowledge, infringe or misappropriate the
Intellectual Property of any Person, (B) violate any term or provision of any
License or Contract concerning such Intellectual Property or (C) constitute
unfair competition or an unfair trade practice under any Law, and the Company
has not received notice from any Person claiming that such operation or any act,
product, technology or service (including products, technology or services
currently under development) of the Company infringes or misappropriates the
Intellectual Property of any Person or constitutes unfair competition or trade
practices under any Law, including notice of third party patent or other
Intellectual Property rights from a potential licensor of such rights, nor is
the Company aware of any basis for any such claim.

     (j) Each item of Company Registered Intellectual Property is valid and
subsisting, and all necessary registration, maintenance, renewal fees, annuity
fees and taxes in connection with such Registered Intellectual Property have
been paid and all necessary documents and certificates in connection with such
Company Registered Intellectual Property have been filed with the relevant
patent, copyright, trademark or other authorities in the United States or
foreign jurisdictions where the Company has filed documents for such purpose, as
the case

19

--------------------------------------------------------------------------------

may be, for the purposes of maintaining such Registered Intellectual Property.
Schedule 2.13 of the Disclosure Schedule lists all actions that must be taken by
the Company within one hundred eighty (180) days from the date hereof, including
the payment of any registration, maintenance, renewal fees, annuity fees and
taxes or the filing of any documents, applications or certificates for the
purposes of maintaining, perfecting or preserving or renewing any Company
Registered Intellectual Property. In each case in which the Company has acquired
ownership of any Company Intellectual Property rights owned or used in
connection with the conduct of the Business from any Person, the Company has
obtained a valid and enforceable assignment sufficient to irrevocably transfer
all rights in such Intellectual Property (including the right to seek past and
future damages with respect to such Intellectual Property) to the Company and,
to the maximum extent provided for by and required to protect the Company’s
ownership rights in and to such Intellectual Property in accordance with
applicable Laws, the Company has recorded each such assignment of Registered
Intellectual Property with the relevant Governmental or Regulatory Authority,
including the PTO, the U.S. Copyright Office, or their respective equivalents in
any foreign jurisdiction where the Company has filed documents for such purpose,
as the case may be. To the Company’s Knowledge: (i) the Intellectual Property
owned by the Company and used in connection with the conduct of the Business, is
subsisting, in full force and effect, is valid and enforceable, and (in the case
of Company Registered Intellectual Property) has not expired or been cancelled
or abandoned; and (ii) all necessary prosecution, registration, maintenance and
renewal fees due on or before the Closing Date have been made, and all
documents, records and certificates, required as of the Closing Date for the
purposes of maintaining such Company Registered Intellectual Property have been
filed. Without limiting the foregoing, to the Company’s Knowledge, no
information, materials, facts, or circumstances exists, including any
information or fact that would constitute prior art, that would render any of
the Company Registered Intellectual Property invalid or unenforceable, or would
adversely effect any pending application for any Company Registered Intellectual
Property. The Company has not misrepresented, or failed to disclose, and is not
aware of any misrepresentation or failure to disclose, any fact or circumstances
in any application for any Company Registered Intellectual Property that would
constitute fraud or a willful misrepresentation with respect to such
application.

     (k) Except as set forth in Schedule 2.13 of the Disclosure Schedule, there
are no Contracts or Licenses between the Company and any other Person with
respect to Company Intellectual Property under which there is any dispute (or,
to the Company’s Knowledge, facts that may reasonably lead to a dispute) known
to the Company, including any dispute or facts that may reasonably lead to a
dispute regarding the scope of the Intellectual Property rights granted in such
Contract or License, or performance under such Contract or License, including
with respect to any payments to be made or received by the Company thereunder.

     (l) Neither the Company nor any of Subsidiary (i) has asserted or
threatened in writing or orally any claim against any Person, (ii) has had any
Person assert or threaten in writing or orally any claim against the Company or
any Subsidiary alleging any infringement, misappropriation or violation of any
Intellectual Property owned by the Company or (iii) is aware of any facts or
circumstances which could give rise to a such claims.

20

--------------------------------------------------------------------------------

     (m) The Company has taken all commercially reasonable steps to protect the
Company’s rights in confidential information and trade secrets of the Company,
owned or used in connection with the conduct of the Business, or provided by any
other Person to the Company subject to a duty of confidentiality. Without
limiting the generality of the foregoing, the Company and its Subsidiaries have,
and enforce, a policy requiring each employee, consultant and independent
contractor providing services in connection with the conduct of the Business, to
execute proprietary information, confidentiality and invention and copyright
assignment agreements and all such current and former employees, consultants and
independent contractors of the Company and its Subsidiaries, except as set forth
in Schedule 2.13 of the Disclosure Schedule, have executed such an agreement and
copies of all such agreements have been provided to Acquirer or made available
to Acquirer for review.

     (n) No Company Intellectual Property owned by the Company, or any product,
technology or service of the Business, or to the Company’s Knowledge, any other
Company Intellectual Property, is subject to any Order, Action or Proceeding or
“march in” rights that restricts, or that is reasonably expected to restrict in
any manner, the use, transfer or licensing of any Company Intellectual Property
by the Company or that may affect the validity, use or enforceability of such
Company Intellectual Property.

     (o) Except as set forth in Schedule 2.13 of the Disclosure Schedule, no (i)
product, technology, service or publication of the Business, (ii) material
published or, to the Company’s Knowledge, distributed by the Company in
connection with the conduct of the Business, or (iii) conduct or statement of
Company with respect to the conduct of the Business constitutes obscene
material, a defamatory statement or material, false advertising or otherwise
violates any Law.

     (p) Neither this Agreement nor any transactions contemplated by this
Agreement will result in the granting any rights or licenses with respect to the
Intellectual Property of Acquirer or the Company after the Closing Date, to any
Person pursuant to any Contract to which the Company is a party or by which any
of the Assets and Properties owned or used in connection with the conduct of the
Business are bound. Neither this Agreement nor any transaction contemplated by
this Agreement will result in the loss of any ownership or License rights of
Acquirer from and after the Closing Date in any of the Company Intellectual
Property or require or obligate Acquirer after the Closing Date (i) to grant to
any third party any rights or licenses with respect to any Company Intellectual
Property; or (ii) to pay any royalties or other amounts. Neither this Agreement
nor any transaction contemplated by this Agreement will give to any third party
the right to terminate, in whole or in part, any Contracts or Licenses to which
the Company is a party with respect to any Intellectual Property owned or used
in connection with the conduct of the Business, except for the Contracts or
Licenses set forth in Schedule 2.13 of the Disclosure Schedule.

     (q) Schedule 2.13 of the Disclosure Schedule sets forth a list of (i) all
software which the Company has licensed from any third party which is used by
the Company in the products of the Business, in providing services or otherwise
in the Business (other than standard off-the-shelf, shrink-wrap software that is
commercially available on reasonable terms to any Person

21

--------------------------------------------------------------------------------

for a license fee of no more than $15,000 dollars) and (ii) a list of all
“freeware,” “shareware” and “open source” code incorporated into any product of
the Business. The Company has all rights necessary to the use of such software,
“freeware,” “shareware” and “open source” code.

     (r) Schedule 2.13 of the Disclosure Schedule identifies each Contract
applicable to the conduct of the Business pursuant to which the Company has
deposited with an escrow agent or any other Person, any of its RTL code or
computer software and code, in a form other than object code form, including
related programmer comments and annotations, which may be printed out or
displayed in readily human readable form (“Source Code”). The execution of this
Agreement and the consummation of the transactions contemplated hereby will not
result in a release of any Source Code owned by the Company or any of its
Subsidiaries applicable to the conduct of the Business or the grant of
incremental rights to a Person with regard to such Source Code. Neither the
Company nor any Subsidiary has taken any action that will, or would reasonably
be expected to, result in the disclosure or delivery of any Source Code
applicable to the conduct of the Business owned by the Company or any of its
Subsidiaries under any Contract. To the Company’s Knowledge, no event has
occurred, and no circumstance or condition exists, that (with or without notice
or lapse of time, or both) will, or would reasonably be expected to, result in
the disclosure or delivery by the Company, any of its Subsidiaries or any Person
acting on their behalf to any Person of any Source Code applicable to the
conduct of the Business owned by the Company or any of its Subsidiaries under
any Contract, and no such Source Code has been disclosed, delivered or licensed
to a third party.

     (s) The Company has and follows a written policy for tracking material
bugs, errors and defects of which it becomes aware, in the conduct of the
Business and maintains and keeps current a computerized database for such
purpose. That written policy is adequate to properly protect the Business
against viruses, so-called “hackers” and “crackers,” denial-of-service attacks,
and other threats to the integrity, availability, or confidentiality thereof,
and the Company’s actual practices have consistently conformed to its written
policy. The Company has not concealed or intentionally withheld from Acquirer
any documentation relating to the testing of products or services of the
Business, or any plans and specifications for products or services currently
under development by the Company for use in connection with the conduct of the
Business. The Company has implemented any and all material security patches or
material security upgrades that to the Knowledge of the Company are generally
available for the Business. The term “material security patches or material
security upgrades” means, for purposes of the foregoing sentence, security
patches and security upgrades the implementation of which other companies
developing, marketing and/or using similar software would reasonably consider
prudent.

     (t) The Company has established and strictly follows (and has made
available to Acquirer a copy of) a written policy adequate to properly: (i)
protect the privacy of end users (and any personally identifiable information
pertaining thereto) of the products and services of the Business; (ii) promptly
respond to allegations by third parties of defamatory or otherwise illegal or
improper acts with respect to communications, postings or other activities
attributable to such end users; (iii) promptly respond to allegations of
infringement or misappropriation of a third party’s Intellectual Property
attributable to such end users; and

22

--------------------------------------------------------------------------------

(iv) cooperate with any governmental investigation or directive, including
requests for identification of and access to end user information. The Company’s
policy and practices with respect to the foregoing are: (A) in full compliance
with any applicable Law or regulation of any governmental authority in any
jurisdiction; and (B) substantially consistent with the best practices currently
observed within the industry. The execution, delivery, and performance of this
Agreement, and Acquirer’s possession or use of any data or information of the
Company, will not result in any material violation of any privacy policy of the
Company or any law pertaining to privacy, user data, or personal data.



  2.10 Contracts.



     (a) Schedule 2.12 of the Disclosure Schedule (with paragraph references
corresponding to those set forth below) contains a true and complete list of
each of the following Contracts or other arrangements applicable to the conduct
of the Business (true and complete copies of which or, if none, reasonably
complete and accurate written descriptions thereof, together with all amendments
and supplements thereto and all waivers of any terms thereof, have been provided
to Acquirer prior to the execution of this Agreement), to which the Company or a
Subsidiary is a party or by which any of the Assets and Properties owned or used
in connection with the conduct of the Business is bound:

      (i) (A) all Contracts (excluding Plans) providing for a commitment of
employment or consultant services for a specified or unspecified term, the name,
position and rate of compensation of each Person party to such a Contract and
the expiration date of each such Contract; and (B) any written or unwritten
representations, commitments, promises, communications or courses of conduct
involving an obligation of the Company or a Subsidiary to make payments (with or
without notice, passage of time or both) to any Person in connection with, or as
a consequence of, the transactions contemplated hereby or to any employee who is
disclosed in Section 2.22 of the Disclosure Schedule, other than with respect to
salary or incentive compensation payments in the ordinary course of business
consistent with past practice;

     (ii) all partnership, joint venture, shareholders’ or other similar
Contracts;

     (iii) except as set forth on Schedule 2.11 to the Disclosure Schedule, all
Contracts relating to Indebtedness in an amount of $15,000 dollars or more;

     (iv) except as set forth on Schedule 2.11 to the Disclosure Schedule, any
trust indenture, mortgage, promissory note, loan agreement or other Contract for
the borrowing of money, any currency exchange, commodities or other hedging
arrangement or any leasing transaction of the type required to be capitalized in
accordance with GAAP;

     (v) all Contracts entered into outside the ordinary course of business (A)
with independent contractors, distributors, dealers, manufacturers’
representatives, sales agencies or franchisees, (B) with aggregators,
manufacturers and equipment vendors, and (C) with respect to the sale of
services, products or both, to customers;

23

--------------------------------------------------------------------------------

     (vi) all guarantees of any Indebtedness or other obligations to any Person,
including, but not limited to, any agreement of guarantee, support,
indemnification, assumption or endorsement of, or any similar commitment with
respect to, the obligations, Liabilities or Indebtedness of any other Person;

     (vii) all Contracts between or among the Company or a Subsidiary, on the
one hand, and any current or former officer, director, shareholder, Affiliate or
Associate of the Company or any Associate of any such officer, director,
shareholder or Affiliate, on the other hand, other than Contracts disclosed
pursuant to Section 2.12 of the Disclosure Schedule;

     (viii) except as set forth on Schedule 2.23 to the Disclosure Schedule, all
collective bargaining or similar labor contracts;

     (ix) all Contracts that, after giving effect to the assignment of the
Contracts to Acquirer, would (A) limit or contain restrictions on the ability of
Acquirer to declare or pay dividends on, to make any other distribution in
respect of or to issue or purchase, redeem or otherwise acquire its capital
stock, to incur Indebtedness, to incur or suffer to exist any Lien, to purchase
or sell any Assets and Properties, to change the lines of business in which it
participates or engages, (B) require the Acquirer to maintain specified
financial ratios or levels of net worth or other indicia of financial condition
or (C) require the Acquirer to maintain insurance in certain amounts or with
certain coverages;

     (x) all Contracts that provide for continuing research and development
and/or design or other services after the Closing Date;

     (xi) any Contract that expires or may be renewed at the option of any
Person other than the Company or a Subsidiary, so as to expire more than one (1)
year after the date of this Agreement;

     (xii) any Contract that is not terminable by the Company or a Subsidiary
upon thirty (30) days (or less) notice by the Company or such Subsidiary without
penalty or obligation to make payments based on such termination and which (i)
requires payments by the Company or a Subsidiary in excess of $15,000 dollars
(either alone or pursuant to a series of related contracts) or (ii) requires the
provision of services to any Person after the Closing;

     (xiii) any Contract containing any covenant (A) limiting in any material
respect the right of the Company or a Subsidiary to engage or compete in any
line of business, to make use of any material Intellectual Property owned by the
Company or a Subsidiary or to compete with any Person, (B) granting any
exclusive distribution rights, (C) providing “most favored nations” terms for
Company products or services, or (D) which otherwise adversely affects or would
reasonably be expected to adversely affect the right of the Company or any
Subsidiary to sell, distribute or manufacture any Company products or

24

--------------------------------------------------------------------------------

services or material Intellectual Property owned by the Company or a Subsidiary
or to purchase or otherwise obtain any material software, components, parts or
subassemblies;

          (xiv) all powers of attorney and comparable delegations of authority;
and

          (xv) all other Contracts not otherwise required to be disclosed above
in Section 2.12 of the Disclosure Schedule which are material to the Business.

     (b) Each Contract required to be disclosed in Section 2.12 of the
Disclosure Schedule is in full force and effect and constitutes a legal, valid
and binding agreement, enforceable in accordance with its terms, and to the
Knowledge of the Company, each other party thereto.

     (c) Except as set forth in Section 2.12 of the Disclosure Schedule, with
respect to each Contract required to be disclosed in Section 2.12 of the
Disclosure Schedule:

          (i) neither the Company nor its Subsidiaries have violated or
breached, or committed any default under, any such Contract to which it is a
party, and, to the best of the Knowledge of the Company, no other Person has
violated or breached, or committed any default under, any such Contract;

          (ii) no event has occurred, and no circumstance or condition exists,
that (with or without notice or lapse of time) will, or could reasonably be
expected to, (A) result in a violation or breach of any of the provisions of any
such Contract, (B) give any Person the right to declare a default or exercise
any remedy under any such Contract, (C) give any Person the right to accelerate
the maturity or performance of any such Contract, or (D) give any Person the
right to cancel, terminate or modify any such Contract;

          (iii) to the Knowledge of the Company, each Person against which the
Company had, has or may acquire any rights under any such Contract is solvent
and is able to satisfy all of such Person’s current and future monetary
obligations and other obligations and Liabilities thereunder.

          (iv) since January 31, 2008, neither the Company nor its Subsidiaries
have received any notice or other communication regarding any actual or possible
violation or breach of, or default under, any such Contract; and

          (v) neither the Company nor its Subsidiaries have waived any of its
material rights under any such Contract.

     (d) Except as set forth in Schedule 2.11 of the Disclosure Schedule, the
Company has never guaranteed or otherwise agreed to cause, insure or become
liable for, nor pledged any of the Purchased Assets to secure, the performance
or payment of any obligation or other Liability of, any other Person.

     (e) No Person is renegotiating, or has a right pursuant to the terms of any
Contract

25

--------------------------------------------------------------------------------

applicable to the conduct of the Business to renegotiate, any amount paid or
payable under any such Contract or any other term or provision of any such
Contract.

     (f) The Company has no Knowledge of any basis upon which any party to any
Contract applicable to the conduct of the Business may object to (i) the
assignment to Acquirer of any right under such Contract, or (ii) the delegation
to or performance by Acquirer of any obligation under such Contract.

     (g) Except as set forth on Schedule 2.12 to the Disclosure Schedule, the
Contracts identified in Schedule 2.12 of the Disclosure Schedule collectively
constitute all of the Contracts necessary to enable the Company to conduct the
Business in the manner in which it is currently being conducted.



  2.11 Employees.



     (a) The Company has provided the Acquirer all information requested (which
information is complete and accurate in all material respects) on all employees,
contractors and consultants of the Company and the Subsidiaries providing
services in connection with the conduct of the Business as of the date hereof as
set forth in Schedule 2.22 of the Disclosure Schedule, including information
with respect to their titles or positions, dates of hire, regular work location
and current compensation (including stock option or equity grants), current
salary and benefits, age, notice period, and information on all employment
contracts or other agreements between the Company or a Subsidiary and any
employee or any other contractor, consultant or person relating to the
performance of services. The completion of the transactions contemplated by this
Agreement will not result in any payment or increased payment becoming due to
any current or former employee of, or consultant to, the Company or a Subsidiary
providing services in connection with the conduct of the Business.

     (b) There are no outstanding offers of employment or engagement made to any
person by the Company or a Subsidiary relating to the Business and there is no
one who has accepted an offer of employment or engagement made by the Company or
a Subsidiary relating to the Business who has not yet taken up that employment
or engagement.

     (c) Except as set forth in Section 2.22 of the Disclosure Schedule, no
employee, contractor or consultant of the Company or a Subsidiary providing
services in connection with the conduct of the Business:

          (i) has given or received notice terminating his or her employment or
engagement or altering its terms, and no such person will be entitled as a
result of the entering into of this Agreement and the sale of the Assets and
Properties of the Business to Acquirer to give notice of termination or to claim
for any payment or benefit or to treat himself as being released from any
obligation and no such person is planning to terminate his or her employment as
of or shortly after the Closing; or

          (ii) is currently on sick leave which (as of the date of this
Agreement) has been for

26

--------------------------------------------------------------------------------



more than 14 consecutive days; or





  (iii) is currently on sabbatical or parental leave.



     (d) Except as set forth on Schedule 2.22 to the Disclosure Schedule, since
January 31, 2008 (i) no change has been made in the rate or basis of
remuneration, fee or other benefits provided for or paid to any employee,
consultant or contractor of the Company or a Subsidiary providing services in
connection with the conduct of the Business, and (ii) no change has been made in
any other terms of employment or engagement of any such employee, consultant or
contractor other than in the ordinary course of business and which is reflected
in Schedule 2.22 of the Disclosure Schedule.

     (e) Except as set forth on Schedule 2.22 to the Disclosure Schedule,
neither the Company nor its Subsidiaries has entered into any agreement or given
any assurance (whether legally binding or not) regarding any future variation in
any contract of employment or other agreement in respect of any of their
employees, consultants or contractors providing services in connection with the
conduct of the Business or any agreement imposing an obligation on the Company
or a Subsidiary to increase the basis and/or rates of remuneration or payment
and/or the provision of other benefits to or on behalf of its employees,
consultants or contractors at any future date.

     (f) The Company is not aware of any facts or matters affecting any employee
of the Company providing services in connection with the conduct of the Business
which might reasonably be considered grounds for dismissing such employee or
warning such employee that the continuation of any conduct or behavior may lead
to dismissal.

     (g) No grievance or complaint of sex, race or disability discrimination,
whether formal or informal, is pending in an administrative or litigation
proceeding nor has been raised by any employee or consultant or former employee
or consultant of the Company providing services in connection with the conduct
of the Business in the twelve months prior to Closing.

     (h) Except as set forth on Schedule 2.21 of the Disclosure Schedule,
neither the Company nor its Subsidiaries has made any loans to or entered into
any credit transaction with any employee which has not been reflected in the
Business Financials.

     (i) Except as set forth on Schedule 2.23 to the Disclosure Schedule, there
are no controversies or labor or trade disputes or union organization activities
pending or, to the Knowledge of the Company, threatened between the Company or a
Subsidiary and any of its respective employees providing services in connection
with the conduct of the Business nor are there facts known to the Company or its
Subsidiaries which might indicate that there may be any such dispute or
activities.

     (j) No collective agreements relating to the Business are binding on the
Company or its Subsidiaries as of the Closing Date. As of the date hereof, none
of the Company’s or the Subsidiaries’ employees providing services in connection
with the conduct of the Business are

27

--------------------------------------------------------------------------------

employed by any other employer. Each of the Company’s employees providing
services in connection with the conduct of the Business has a permanent right to
reside and work in the jurisdiction in which they are employed.

     (k) Neither the Company nor its Subsidiaries have any consultants, and has
not at any time had any consultant, providing services in connection with the
conduct of the Business, which under labor laws or tax laws would be deemed as
an employee.

     (l) Except as set forth on Schedule 2.20 to the Disclosure Schedule, there
is no pending or threatened (i) claim by, or outstanding settlement with, any
current or former Company or Subsidiary employee against the Company who have
provided, or are providing, services in connection with the Business, (ii) labor
or union litigation in relation to former employees or officers, or (iii)
strike.

     (m) All accrued costs or pensions, holidays, overtime and bonuses accrued
up to the respective Business Financials date are set out in the respective
Business Financials.



  2.12 Compliance, Licenses and Consents.



     (a) Except as set out in Schedule 2.16 of the Disclosure Schedule, the
Company and its Subsidiaries have maintained and are in compliance in all
material respects with the terms of all public approvals, permissions,
authorizations and/or licenses required to be obtained by it in connection with
the conduct of the Business, and none of such approvals, permissions,
authorizations and/or licenses has been obtained on terms which have not been
performed.

     (b) No material license, consent, permission, authorization or approval
currently held by the Company or a Subsidiary and necessary for the carrying on
of the Business as carried on as of the Closing will not be renewed in whole or
in part nor has the Company or any Subsidiary received any notice that any
material license, consent, permission, authorization or approval is likely to be
revoked, suspended or cancelled.

     (c) Except as set out in Schedule 2.17 of the Disclosure Schedule, the
Company and the Subsidiaries have conducted the Business in compliance in all
material respects with all applicable laws, including, but not limited to, laws
relating to the environment and no claim has been made by any public authority
that the Company or a Subsidiary is non-compliance and there exists no ground
for any such claim. Neither the Company nor its Subsidiaries, in connection with
the conduct of the Business, (i) has committed nor is it liable for, and no
claim has been made that it has committed or is liable for, any criminal or
illegal act, or (ii) received notice that it is in breach of any obligation or
duty whether imposed by or pursuant to statute.

     (d) Except as set out in Schedule 2.16 of the Disclosure Schedule, neither
the Company nor its Subsidiaries is, in connection with the conduct of the
Business, the subject of any public prohibition or injunction, and, to the
Knowledge of the Company, no such prohibition or injunction is imminent and no
proceedings in respect thereof have been commenced. Neither the Company nor its
Subsidiaries has received notification that any investigation or inquiry is

28

--------------------------------------------------------------------------------

being, or has been, conducted by, or received any request for information from
any governmental, regulatory or other authority, department, board, body or
agency in respect of its conduct of the Business.

     (e) The execution, delivery and performance of this Agreement and the
transactions contemplated hereby does not and will not require the Company or a
Subsidiary to obtain any consent, approval or action of, or make any filings
with or give notice to any customer, supplier or landlord, except as provided in
Schedule 2.19 of the Disclosure Schedule.

     2.13 Substantial Customers and Service Suppliers. Schedule 2.2 of the
Disclosure Schedule lists the largest customers and current prospects of the
Company (“Significant Customers”) in connection with the conduct of the
Business, Schedule 2.4 of the Disclosure Schedule lists the largest suppliers of
the Company (“Significant Suppliers”) in connection with the conduct of the
Business on the basis of cost of goods or services purchased for the most recent
fiscal year and lists such costs of goods or services purchased. Except as
disclosed in Schedule 2.4 of the Disclosure Schedule, no such customer or
supplier has ceased or materially reduced its purchases from or sales or
provision of services to the Company since January 31, 2008 or, to the Knowledge
of the Company, has threatened to cease or materially reduce such purchases or
sales or provision of services after the date hereof. Except as disclosed in
Schedule 2.4of the Disclosure Schedule, to the Knowledge of the Company, no such
customer or supplier is threatened with bankruptcy or insolvency. Except as set
forth in Schedule 2.4 of the Disclosure Schedule, since January 31, 2008, to the
Company’s Knowledge (a) no Significant Customer or Significant Supplier has
given notice or otherwise indicated to the Company that (i) it will or intends
to terminate or not renew its Contract with the Company before the scheduled
expiration date or (ii) it will otherwise terminate its relationship with the
Company; and (b) no Significant Customer or Significant Supplier has made a
material complaint to the Company in connection with the provision of the
Company’s products or services. To the Company’s Knowledge, there are no facts
or circumstances, including the consummation of the transactions pursuant to
this Agreement, that will adversely affect such relationships.

     2.14 Accounts Receivable. Except as set forth in Schedule 2.8 of the
Disclosure Schedule, the accounts and notes receivable of the Company relating
to the Business reflected on the Business Financials, and all accounts and notes
receivable relating to the Business arising subsequent to January 31, 2008, (a)
arose from bona fide sales transactions in the ordinary course of business,
consistent with past practice, and are payable on ordinary trade terms, (b) are
legal, valid and binding obligations of the respective debtors enforceable in
accordance with their respective terms, (c) are not subject to any valid set-off
or counterclaim and (d) do not represent obligations for goods sold on
consignment, on approval or on a sale-or-return basis or subject to any other
repurchase or return arrangement.

     2.15 Accounts Payable. Except as set forth in Schedule 2.5 of the
Disclosure Schedule, the accounts payable of the Company relating to the
Business reflected on the Business Financials, and all accounts payable relating
to the Business arising subsequent to January 31, 2008, arose in the normal and
ordinary course of the business of the Company and such

29

--------------------------------------------------------------------------------

accounts payable are not past due and there are no collection actions currently
pending with respect to such accounts payable.



  2.16 Warranty Obligations.



     (a) Schedule 2.24 of the Disclosure Schedule sets forth (i) a list of all
forms of written warranties, guarantees and written warranty policies of the
Company in respect of any of the Company’s products and services provided in
connection with the conduct of the Business, which are currently in effect (the
“Warranty Obligations”), and the duration of each such Warranty Obligation and
(ii) each of the Warranty Obligations which is subject to any dispute or, to the
Knowledge of the Company, threatened dispute. True and correct copies of the
Warranty Obligations have been delivered to Acquirer prior to the execution of
this Agreement.

     (b) Except as disclosed in Section 2.24 of the Disclosure Schedule, (i)
there have not been any material deviations from the Warranty Obligations, and
no salesperson, employee or agent of the Company is authorized to undertake
obligations to any customer or other Person in excess of such Warranty
Obligations and (ii) the balance sheet included in the Business Financials
reflects adequate reserves for Warranty Obligations. All products manufactured,
designed, licensed, leased, rented or sold by the Company in connection with the
conduct of the Business (A) are and were free from material defects in
construction and design and (B) satisfy any and all Contract or other
specifications related thereto to the extent stated in writing in such Contracts
or specifications, in each case, in all material respects.

     2.17 Performance of Services. To the knowledge of the Company, all services
that have been performed on behalf of the Company in connection with the conduct
of the Business were performed properly and in full conformity with the terms
and requirements of all applicable warranties and other Contracts and with all
applicable Laws. To the Knowledge of the Company, Acquirer will not incur or
otherwise become subject to any Liability arising directly or indirectly from
any services performed by the Company. There is no claim pending or being
threatened against the Company relating to any services performed thereby in
connection with the conduct of the Business, and, to the Knowledge the Company,
there is no basis for the assertion of any such claim.

     2.18 Approvals.

     (a) Schedule 2.15 of the Disclosure Schedule contains a list of all
material Approvals of Governmental or Regulatory Authorities relating to the
Business which are required to be given to or obtained by the Company or a
Subsidiary from any and all Governmental or Regulatory Authorities in connection
with the consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements (other than the required officers’ certificates, and such
consents, approvals, orders, authorizations, registrations, declarations and
filings as may be required under state or federal securities laws).

     (b) Section 2.15 of the Disclosure Schedule contains a list of all material
Approvals

30

--------------------------------------------------------------------------------

which are required to be given to or obtained by the Company from any and all
third parties other than Governmental or Regulatory Authorities in connection
with the consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements.

     (c) All material Approvals from Governmental or Regulatory Authorities
necessary to conduct the Business as it is currently being conducted are set
forth in Schedule 2.15 of the Disclosure Schedule. Except as set forth in
Schedule 2.15 of the Disclosure Schedule, the Company has obtained all material
Approvals from Governmental or Regulatory Authorities necessary to conduct the
Business in the manner as it is currently being conducted and there has been no
written notice received by the Company of any material violation or material
non-compliance with any such Approvals.

     2.19 Tax. The Company represents and warrants that:

     (a) All Tax Returns required to be filed by or on behalf of the Company
related to the Business have been duly filed on a timely basis and such Tax
Returns were, when filed, true, complete and correct. All Taxes related to the
Business shown to be payable on such Tax Returns or on subsequent assessments
with respect thereto, and all payments of estimated Taxes required to be made by
or on behalf of the Company under provisions of provincial, federal, state,
local or foreign law, have been paid in full on a timely basis, and no other
Taxes are payable by the Company with respect to items or periods covered by
such Tax Returns (whether or not shown on such Tax Returns). The Company has
withheld and paid over all Taxes related to the Business required to have been
withheld and paid over, and complied with all information reporting and backup
withholding in connection with amounts paid or owing to any employee, creditor,
independent contractor, or other third party. There are no liens on any of the
assets related to the Business of the Company with respect to Taxes, other than
liens for Taxes related to the Business not yet due and payable. The Company has
not been at any time a member of an affiliated group of corporations filing
consolidated, combined or unitary income or franchise tax returns other than as
a member of a group of which the Company is the ultimate parent;

     (b) The amount of the Company’s liabilities for unpaid Taxes related to the
Business for all periods through January 31, 2008 does not, in the aggregate,
exceed the amount of the liability accruals for Taxes related to the Business
reflected on the Company Financials, and the Business Financials properly accrue
in accordance with GAAP all liabilities for Taxes related to the Business of the
Company payable after January 31, 2008 attributable to transactions and events
occurring prior to such date. No liability for Taxes related to the Business of
the Company has been incurred or material amount of taxable income has been
realized (or prior to and including the Closing Date will be incurred or
realized) after January 31, 2008 other than in the ordinary course of business.

     (c) No audit of the Tax Returns of or including the Company by a government
or taxing authority is in process, threatened or, to the Company’s Knowledge,
pending (either in writing or orally, formally or informally). No deficiencies
exist or have been asserted in writing with respect to Taxes related to the
Business of the Company, and the Company has not received

31

--------------------------------------------------------------------------------

written notice that it has not filed a Return or paid Taxes related to the
Business required to be filed or paid. The Company is not a party to any action
or proceeding for assessment or collection of Taxes related to the Business, nor
has such event been asserted or threatened in writing against the Company or any
of its assets. No waiver or extension of any statute of limitations is in effect
with respect to Taxes or Tax Returns of the Company related to the Business.

     2.20 Environmental Matters. Except as set forth in Schedule 2.17 of the
Disclosure Schedule:

     (a) The Company and its Subsidiaries possesses any and all Environmental
Permits necessary to or required for the operation of the Business as currently
conducted or as reasonably contemplated to be conducted.

     (b) The Company and its Subsidiaries in connection with the conduct of the
Business are in compliance with (i) all terms, conditions and provisions of its
Environmental Permits; and (ii) all Environmental Laws.

     (c) Neither the Company, its Subsidiaries, nor any predecessor thereof nor
any entity

previously owned thereby has, in connection with the conduct of the Business,
received any written notice of alleged, actual or potential responsibility for,
or any inquiry regarding, (i) any Release or threatened or suspected Release of
any Hazardous Material, or (ii) any violation of Environmental Law, and there is
no outstanding civil, criminal or administrative investigation, action, suit
hearing or proceeding pending or threatened against the Company or a Subsidiary
pursuant to any Environmental Law.

     (d) Neither the Company, its Subsidiaries, nor any predecessor thereof nor
any entity previously owned thereby has, in connection with the conduct of the
Business, any obligation or liability with respect to any Hazardous Material,
including any Release or threatened or suspected Release of any Hazardous
Material and any violation of Environmental Law, and there have been no events,
facts or circumstances which could form the basis of any such obligation or
liability.



  2.21 Absence of Litigation.



     (a) Except as set forth on Schedule 2.20 to the Disclosure Schedule, no
litigation, arbitration, administrative or criminal proceedings by or against
the Company or its Subsidiaries are, in connection with the conduct of the
Business, pending or, to the Company’s Knowledge, threatened against the Company
or its Subsidiaries. To the Company’s Knowledge, there are no facts or
circumstances which will give rise to any litigation, arbitration,
administrative or criminal proceedings against the Company or its Subsidiaries
in connection with the conduct of the Business.

     (b) Neither the Company nor its Subsidiaries are, in connection with the
conduct of the Business, subject to any judgment, injunction or other judicial
or arbitral decision or award

32

--------------------------------------------------------------------------------

which in any material respect restricts the Company’s present or future
business.

     2.22 Export Control Laws. The Company and each of its Subsidiaries have at
all times conducted their export transactions relating to the Business
materially in accordance with all applicable export and re-export controls, in
countries in which the Company conducts business.

     2.23 Foreign Corrupt Practices Act. To the Company’s Knowledge, neither the
Company nor any of its Subsidiaries (including any of their officers, directors,
agents, distributors, employees or other Person acting on behalf of the Company
or its Subsidiaries) have, in connection with the conduct of the Business,
directly or indirectly, used any corporate funds for unlawful contributions,
gifts, entertainment or other unlawful expenses relating to political activity,
made, offered or authorized any unlawful payment to foreign or domestic
government officials or employees, whether directly or indirectly, or made,
offered or authorized any unlawful bribe, rebate, payoff, influence payment,
kickback or other similar unlawful payment, whether directly or indirectly.

     2.24 Insurance Coverage. The Company has made available to Acquirer true,
correct and complete summaries of all policies of insurance of the Company and
its Subsidiaries issued at the request or for the benefit of the Company in
connection with the conduct of the Business. Such policies are and will be
outstanding and duly in force on the Closing Date.

     2.25 Related Party Transactions. Except as set forth in this Agreement and
Schedule 2.21 of the Disclosure Schedule: (a) no Related Party has any direct or
indirect interest of any nature in any of the Purchased Assets; (b) since
January 31, 2008, no Related Party has entered into, or has had any direct or
indirect financial interest in, any Company Contract, transaction or business
dealing of any nature involving the Business; (c) no Related Party is competing,
or has at any time since the Company’s inception competed, directly or
indirectly, with the Business; (d) no Related Party has any claim or right
against the Purchased Assets; and (e) to the Knowledge of the Company, no event
has occurred, and no condition or circumstance exists, that might (with or
without notice or lapse of time) directly or indirectly give rise to or serve as
a basis for any claim or right in favor of any Related Party against the Company
relating to the conduct of the Business.

     2.26 Brokers or Finders. Except as set forth on Schedule 2.26 to the
Disclosure Schedule, no person is entitled to receive from the Company any
finder’s fee, brokerage or other commission in connection with this Agreement or
the sale and purchase of all or part of the Assets and Properties of the
Business.

     2.27 Solvency. The Company represents and warrants that:

     (a) The Company is not now insolvent, nor will the Company be rendered
insolvent by any of the transactions contemplated by this Agreement.

     (b) Immediately after giving effect to the consummation of the Acquisition,
(i) the

33

--------------------------------------------------------------------------------

Company will be able to pay its Liabilities as they become due in the usual
course of its business, (ii) the Company will not have unreasonably small
capital with which to conduct its proposed business, (iii) the Company will have
assets (calculated at fair market value) that exceed their Liabilities and (iv)
taking into account all pending and threatened litigation, final judgments
against the Company in actions for money damages are not reasonably anticipated
to be rendered at a time when, or in amounts such that, the Company will be
unable to satisfy any such judgments promptly in accordance with their terms as
well as all other obligations of the Company. Following the Closing, the cash
available to the Company, after taking into account all other anticipated uses
of the cash, will be sufficient to pay all such debts and judgments promptly in
accordance with their terms.

     2.28 No Conflict with Other Instruments. The Company represents and
warrants that except as set forth on Schedule 2.19 to the Disclosure Schedule,
the execution, delivery and performance of this Agreement and the transactions
contemplated hereby (a) will not result in any violation of, conflict with,
constitute a breach, violation or default (with or without notice or lapse of
time, or both) under, give rise to a right of termination, cancellation,
forfeiture or acceleration of any obligation or loss of any benefit under, or
result in the creation or encumbrance on any of the Purchased Assets pursuant to
(i) any provision of the Company’s Certificate of Incorporation, as amended, or
Bylaws, or (ii) any agreement, contract, understanding, note, mortgage,
indenture, lease, franchise, license, permit or other instrument to which the
Company is a party or by which the Purchased Assets are bound, or (b) conflict
with or result in any breach or violation of or require any consent, approval or
action of, or require the Company or any shareholder to make any filing with or
under any statute, judgment, decree, order, rule or governmental regulation
applicable to the Company or its properties or assets or any governmental or
regulatory agency, except, in the case of clause (a)(ii) for any of the
foregoing that would reasonably be expected not to, individually or in the
aggregate, have a material adverse effect on the Company or that would
reasonably be expected not to result in the creation of any material lien,
charge or encumbrance upon any assets of the Company or that would not prevent,
materially delay or materially burden the transactions contemplated by this
Agreement. As used in this Agreement, including but not limited to in Section
7.3, any reference to any event, change or effect being “material” or
“materially adverse” or having a “material adverse effect” on or with respect to
an entity (or group of entities, taken as a whole) means such event, change or
effect is material or materially adverse, as the case may be, to the business,
condition (financial or otherwise), properties, assets, liabilities, or results
of operations of such entity (or, if with respect thereto, of such group of
entities taken as a whole), but excluding such changes in general economic
conditions, changes affecting the industry of the Business generally, or changes
due to the announcement or consummation of the transactions contemplated herein.

     2.29 No Solicitation. The Company represents and warrants that since
January 31, 2008, the Company has not taken nor has the Company permitted any of
the Company’s officers, directors, employees, shareholders, attorneys,
accountants, investment advisors, agents, representatives, Affiliates or
Associates (collectively, “Representatives”) to (directly or indirectly), take
any of the actions prohibited from being taken on or after the date of this
Agreement by Section 4.2 with any Person other than Acquirer and its designees.

34

--------------------------------------------------------------------------------

     2.30 Disclosure. No representation or warranty made by the Company
contained in this Agreement, and no statement contained in the Disclosure
Schedule or in any certificate, list or other writing furnished to Acquirer
pursuant to any provision of this Agreement (including the Business Financials
and the notes thereto) contains any untrue statement of a material fact or omits
to state a material fact necessary in order to make the statements herein or
therein, in the light of the circumstances under which they were made, not
misleading. The Company has provided Acquirer with all of the Contracts and
Licenses heretofore requested on behalf of Acquirer in writing, and all other
material information concerning the Company in the possession, custody or
control of the Company.

ARTICLE 3 ARTICLE III. REPRESENTATIONS AND WARRANTIES OF ACQUIRER

Acquirer represents and warrants to the Company and Marc Santos and David Holmes
as follows:

3.1      Organization. Acquirer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada, and has all
requisite corporate power and authority to own and lease its properties, to
carry on its business as presently conducted and as proposed to be conducted and
to carry out the transactions contemplated by this Agreement. Acquirer is duly
qualified as a corporation and is in good standing in all such jurisdictions in
which the conduct of its business. Schedule 3.1 contains complete and accurate
copy of the certificate of incorporation (the “Certificate of Incorporation”)
and by-laws (the “By-Laws”), each as amended to date, of Acquirer.    3.2
 Capitalization. As outlined in Schedule 3.2, the entire authorized capital
stock of Acquirer consists of: (a) 3,000,000,000 shares of Common Stock (par
value $0.001 per share) of which after the closing, the Acquirer, shall have
issued 45,000,000 shares of the Acquirer's Common Stock outstanding fully paid
and non-assessable, (of which, 22,500,000 are free or shall be free trading
shares). There are no other shares of capital stock that will be outstanding
immediately before the Closing, in each case including the number of shares of
capital stock held by, or subject to purchase pursuant to the exercise of any
option, warrant or right held by, each such holder. Acquirer warrants and
represents that there are no warrants, options, agreements, convertible
securities or other commitments pursuant to which Acquirer is or may become
obligated to issue any shares of its capital stock or other securities, other
than any Qualified or Non-Qualified Stock Option Plans approved by the Directors
of the Acquirer, and as well, the Convertible Promissory Note, dated Dec. 31,
2007 of $100,000 or 100,000 common shares of the Acquirer. There are no
preemptive or similar rights to purchase or otherwise acquire shares of capital
stock of Acquirer pursuant to any provision of law, its Certificate of  

35

--------------------------------------------------------------------------------

  otherwise, and there is no agreement, restriction or encumbrance with respect
to the sale or voting of any shares of Acquirer’s capital stock (whether
outstanding or issuable upon conversion or exercise of outstanding securities).
The Acquirer has not violated the Securities Act of 1933, as amended (the
“Securities Act”) or the securities laws of any state or other jurisdiction in
connection with the issuance of any securities prior to the date hereof
(collectively “Applicable Securities Laws”).   3.3      Equity Investments. As
outlined in Schedule 3.3, Acquirer warrants and represents that it does not
currently own, directly or indirectly, any capital stock or other proprietary
interest in any corporation, association, trust, partnership, limited liability
company, limited liability partnership, joint venture or other entity.   3.4   
  Financial Statements. Attached as Schedule 3.4 is the audited balance sheet of
Acquirer as of May 31, 2007 and the Financial Statements for the interim period
ending January 31, 2008 . The Acquirer’s Financial Statements (a) are true and
correct in all material respects, (b) are in accordance with Acquirer’s books
and records, and (c) present fairly the financial position and results of
operations of Acquirer as of the dates and for the periods indicated in
accordance with generally accepted accounting principles (GAAP) applied on a
consistent basis.    3.5 No Undisclosed Liabilities. As outlined in Schedule
3.5, Acquirer has no known liability or obligation required to be included in
its financial statements, including without limitation liabilities for or in
respect of Taxes (as hereinafter defined) and any interest or penalties relating
thereto, except as are reflected in the Acquirer Balance Sheet.    3.6 Absence
of Changes. As outlined in Schedule 3.6, Acquirer warrants and represents that
since the Balance Sheet Date of May 31, 2007, and the Financial Statements for
the interim period ending December 31, 2007 there has not been (a) any material
adverse change in Acquirer’s financial condition, results of operations, assets,
liabilities, business or prospects, (b) any material asset or property of
Acquirer made subject to a lien of any kind except liens for taxes not yet due
and payable, (c) any waiver of any valuable right of Acquirer, or the
cancellation of any debt or claim held by Acquirer, (d) any payment of dividends
on, or other distribution with respect to, or any direct or indirect redemption
or acquisition of, any shares of the capital stock of Acquirer or any agreement
or commitment therefore, (e) any mortgage, pledge, sale, assignment or transfer
of any tangible or intangible assets of Acquirer, except in the ordinary course
of  

36

--------------------------------------------------------------------------------

  director, employee, stockholder of Acquirer, or any other agreement or
commitment therefore, (g) any damage, destruction or loss (whether or not
covered by insurance) materially and adversely affecting Acquirer’s assets,
property, or business, or (h) any change in Acquirer’s accounting methods or
practices.   3.7      Encumbrances. As outlined in Schedule 3.7, Acquirer
warrants and represents that it has good and marketable title to all of its
property and assets, real, personal or mixed, tangible or intangible, free and
clear of all liens, security interests, charges and other encumbrances of any
kind, except liens for taxes not yet due and payable.   3.8      Burdensome
Restrictions. As outlined in Schedule 3.8, Acquirer is not obligated under any
contract or agreement, or subject to any charter or other corporate restriction,
which materially and adversely affects its financial condition, results of
operations, assets, liabilities, business, or prospects, or could reasonably be
expected to do so in the future.   3.9      Intellectual Property Rights.    
(a) Acquirer warrants and represents that it does not own any Intellectual
Property Rights nor does it use any Intellectual Property Rights in conducting
its business.   (b) Acquirer warrants and represents that no royalties or other
amounts are payable by the Corporation to any other person by reason of the
ownership or use of any Intellectual Property Rights.   (c) Acquirer warrants
and represents that no product or service marketed or sold or proposed to be
marketed or sold by Acquirer violates or will violate any license or infringes
or will infringe any Intellectual Property Rights of another.   3.10     There
are no claims pending or, to Acquirer’s knowledge, threatened with respect to
any Intellectual Property Rights necessary or required for the conduct of
Acquirer’s business as currently conducted or as proposed to be conducted, nor
does there exist any basis therefore. 3.11    Litigation. As outlined in
Schedule 3.11, Acquirer warrants and represents that there is no action, suit,
claim, proceeding or investigation, at law, in equity or otherwise, or by or
before any governmental instrumentality or other agency, now pending or
otherwise affecting Acquirer, or, to Acquirer’s knowledge, threatened

37

--------------------------------------------------------------------------------

against Acquirer or any affiliate of Acquirer, and, to Acquirer’s knowledge,
there exists no basis therefore.

3.12     No Defaults. As outlined in Schedule 3.12, Acquirer is not in violation
or breach of, or in default under, any provision of (a) its Certificate of
Incorporation or ByLaws, or (b) any note, indenture, mortgage, lease, contract,
purchase order or other instrument, document or agreement to which Acquirer is a
party or by which it or any of its property is bound or affected or any ruling,
writ, injunction, order, judgment or decree of any courts, administrative agency
or other governmental body. To Acquirer’s knowledge, there exists no condition,
event or act, which after notice, lapse of time, or both, may constitute a
violation or breach of, or a default under any, of the foregoing.

3.13     Claims with Respect to Employment or with Respect to Securities Laws.
(a) No third party may assert any valid claim against Acquirer or affiliate with
respect to continued employment by or association with Acquirer. (b) No third
party may assert any valid claim against Acquirer or affiliate with respect to a
violation of Applicable Securities Laws. See Schedule 3.11.

3.14     Taxes. As outlined in Schedule 3.13, Acquirer has (a) timely filed all
returns and reports required to be filed by it with respect to all Taxes, (b)
paid all Taxes shown to have become due pursuant to such returns and reports,
and (c) paid all other Taxes due, including without limitation Taxes for which a
notice of or assessment or demand for payment has been received. All Taxes for
periods ended after the Acquirer Balance Sheet Date through the date hereof have
been paid or are adequately reserved against on the books of Acquirer. Acquirer
has timely filed all information returns or reports which are required to be
filed and has accurately reported all information required to be reflected on
such returns or reports. There are no proposed assessments of Tax against
Acquirer or proposed adjustments to any tax returns or reports filed pending
against Acquirer.

3.15     Consultants. As outlined in Schedule 3.14, Acquirer has not registered
any shares of its stock on Form S-8 that were issued to third parties in payment
of finders, brokers or other similar fees.

3.16     Material Agreements. As outlined in Schedule 3.19, Acquirer warrants
and represents that it is not a party to any written or oral (a) contract with
any labor union; (b) contract for the future purchase of fixed assets or for the
future purchase of materials, supplies or equipment in excess of normal
operating requirements; (c) contract for the employment of any officer, employee
or other person or any contract with any person on a consulting basis; (d)
bonus, pension, profit-sharing, retirement, stock purchase, stock option,
hospitalization, medical insurance or similar plan, contract or understanding in
effect with respect to employees or any

38

--------------------------------------------------------------------------------

borrowing of money or to the mortgaging, pledging or otherwise placing a lien on
any assets of Acquirer; (f) guaranty of any obligation for borrowed money or
otherwise; (g) lease or agreement under which Acquirer is lessee of or holds or
operates any property, real or personal, owned by any other party; (h) lease or
agreement under which Acquirer is lessor of or permits any third party to hold
or operate any property, real or personal, owned or controlled by Acquirer; (i)
license or lease agreement with respect to any Intellectual Property Rights; (j)
agreement or other commitment for capital expenditures in excess of $5,000; (k)
contract, agreement or commitment under which Acquirer is obligated to pay any
broker’s fees, finder’s fees or any such similar fees, to any third party; or
(l) any other contract, agreement, arrangement or understanding which is
material to Acquirer’s business or which is material to a prudent investor’s
understanding of Acquirer’s business. Acquirer warrants and represents that it
is not engaged in any negotiations, which could lead to any such contract,
agreement, arrangement, understanding or commitment.

3.17     ERISA. As outlined in Schedule 3.16, Acquirer warrants and represents
that neither Acquirer nor any entity required to be aggregated with Acquirer
under Sections 414 (b), (c), (m) or (n) of the Internal Revenue Code of 1986, as
amended (the “Code”), sponsors, maintains or has any obligation to contribute
to, has any liability under, or is otherwise a party to, any Benefit Plan. For
purposes of this Agreement, “Benefit Plan” shall mean any plan, fund, program,
policy, arrangement or contract, whether formal or informal, which is in the
nature of (i) an employee pension benefit plan (as defined in Section (2) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)) or (ii)
an employee welfare benefit plan (as defined in Section 3(1) of ERISA).

3.18     Environmental Matters. As outlined in Schedule 3.17, The Acquirer has
not caused or allowed, or contracted with any party for, the generation, use,
transportation, treatments, storage or disposal of any Hazardous Substances (as
defined below) in connection with the operation of its business or otherwise.

Acquirer, the operation of its business, and any real property that Acquirer
owns, leases or otherwise occupies or uses (the “Premises”) are in compliance
with all applicable Environmental Laws (as defined below) and orders or
directives of any governmental authorities having jurisdiction under such
Environmental Laws, including, without limitation, any Environmental Laws or
orders or directives with respect to any cleanup or remediation of any release
or threat of release of Hazardous Substances. The Acquirer has not received any
citation, directive, letter or other communication, written or oral, or any
notice of any proceeding, claim or lawsuit, from any person arising out of the
ownership or occupation of the Premises, or the conduct of its operations, and
the Acquirer is not aware of any basis therefore. Acquirer has obtained and is
maintaining in full force and effect all necessary permits, licenses and
approvals required by all Environmental Laws applicable to the Premises and the
business operations conducted thereon (including operations conducted by tenants
on the Premises), and is in compliance

39

--------------------------------------------------------------------------------

with all such permits, licenses and approvals. The Acquirer has not caused or
allowed a release, or a threat of release, of any Hazardous Substance onto, at
or near the Premises, and, to Acquirer’s knowledge, neither the Premises nor any
property at or near the Premises has ever been subject to a release, or a threat
of release, of any Hazardous Substance. For the purposes of this Agreement, the
term “Environmental Laws” shall mean any federal, state or local law or
ordinance or regulation pertaining to the protection of human health or the
environment, including without limitation, the Comprehensive Environmental
Response, Compensation, and Liability Act, 42 U.S.C. Sections 9601, et seq., the
Emergency Planning and Community Right-To-Know Act, 42 U.S.C. Sections 11001, et
seq., and the Resource Conservation and Recovery Act, 42 U.S.C. Sections 6901 et
seq. For purposes of this Agreement, the term “Hazardous Substances” shall mean
(i) any flammable substances, explosives, radioactive materials, hazardous
materials, hazardous wastes, toxic substances, pollutants, contaminants or any
related materials or substances specified in any applicable Environmental Laws
(including any “hazardous substance” as defined in the Comprehensive
Environmental Response Compensation Liability Act, 42 U.S.C. 6901 et seq.), and
(ii) asbestos, polychlorinated biphenyls, radon, petroleum products and urea
formaldehyde.

3.19     Federal Reserve Regulations. As outlined in Schedule 3.18, Acquirer is
not engaged in the business of extending credit for the purpose of purchasing or
carrying margin securities (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System).

3.20     Compliance. As outlined in Schedule 3.19, Acquirer has complied with
all federal, state, local and foreign laws applicable to its business and the
issuance of its capital stock. Acquirer has all federal, state, local and
foreign governmental licenses, registrations and permits material to or
necessary for the conduct of its business, such licenses, registrations and
permits are in full force and effect, and there have been no violations of any
such licenses, registrations or permits. No proceeding is pending or, to
Acquirer’s knowledge, threatened, to revoke or limit any thereof.

3.21     Insurance. As outlined in Schedule 3.20, Acquirer does not own any
insurance policies, nor is it the insured or beneficiary of any policy covering
any of its property.

3.22     Authorization of Related Documents. The execution, delivery and
performance by Acquirer of (a) this Agreement and (b) each of the Related
Agreements has been duly authorized by Acquirer. This Agreement, and each
Related Agreement when executed and delivered by Acquirer, constitutes or will
constitute, as the case may be, the valid and binding obligation of Acquirer,
enforceable in accordance with its terms, subject to Limits on Enforceability.
The execution, delivery and

40

--------------------------------------------------------------------------------

hereof and thereof by Acquirer do not and will not, with or without the passage
of time or the giving of notice or both, violate, conflict with, or result in
any breach of any of the terms, conditions or provisions of, or constitute a
default (or give rise to any right of termination, cancellation or acceleration)
under, or result in the creation of any lien, security interest, charge or
encumbrance upon any of the properties or assets of Acquirer under, the
Certificate of Incorporation or By-Laws, any Material Agreement, or any
provision of law, statute, rule or regulation or any ruling, writ, injunction,
order, judgment or decree of any court, administrative agency or other
governmental body.

3.23     Authorization of the acquirer Stock. The issuance, sale and delivery
hereunder by Acquirer of the Acquirer Stock has been duly authorized by all
requisite corporate action of Acquirer, and when so issued, sold and delivered
by the Solicitor for the Company as set out in Section 1.3(ii)(b), the Acquirer
Stock will be validly issued and outstanding, fully paid and non-assessable, and
not subject to preemptive or any other similar rights of the stockholders of
Acquirer or others.

3.24     Related Transactions. As outlined in Schedule 3.21, Acquirer warrants
and represents that no director, officer, or employee of Acquirer nor any
“associate” (as defined in the rules and regulations promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) of any such
person is indebted to Acquirer, nor is Acquirer indebted (or committed to make
loans or extend or guarantee credit) to any such person, nor is any such person
a party to any transaction (other than as an employee or consultant) with
Acquirer providing for the furnishing of services by, or rental of real or
personal property from, or otherwise requiring cash payments to, any such
person.

3.25     No Governmental Consent or Approval Required. As outlined in Schedule
3.22, no authorization, consent, approval or other order of, declaration to, or
filing with, any governmental agency or body is required to be made or obtained
by Acquirer for or in connection with the valid and lawful authorization,
issuance, sale and delivery of the Acquirer Stock, except filings which may be
required under applicable securities laws which are not required to be made
until after the Closing and which shall be made on a timely basis.

3.26     Registration Rights. No person has any right to cause Acquirer to
effect the registration under the Securities Act of any shares of Common Stock
or any other securities of Acquirer.

ARTICLE IV. CERTAIN RIGHTS AND OBLIGATIONS

41

--------------------------------------------------------------------------------



OF THE PARTIES PRIOR TO CLOSING



4.0      From and after the date hereof and pending the Closing, unless the
other party shall otherwise consent or agree in writing, Company, and Acquirer,
Marc Santos and David Holmes covenant, acknowledge and agree that:   4.1     
Ordinary Course. The businesses of Company and any of its subsidiaries and
Acquirer shall be conducted only in the ordinary course and consistent with past
practice, including without limitation billing, shipping and collection
practices, inventory transactions and payment of accounts payable.   4.2     
Preservation of Business. The parties shall use all reasonable efforts to
preserve their respective business organization’s intact, to keep available the
services of their present officers and employees, and to preserve the good will
of their respective suppliers, customers and others having business relations
with the Company and any of its subsidiaries and Acquirer, as the case may be.  
4.3      Material Transactions. Except as contemplated by this Agreement,
Acquirer shall not, and Company and its subsidiaries shall not: (i) amend their
articles of incorporation or bylaws; (ii) change their authorized or issued
stock or issue any options, warrants or other rights to acquire shares of its
stock; (iii) enter into any contract or commitment the performance of which may
extend beyond the Closing, except those made in the ordinary course of business
the terms of which are consistent with the past practice and reasonable in light
of current conditions; (iv) enter into any employment or consulting contract or
arrangement with any person which is not terminable at will, without penalty or
continuing obligation; (v) incur, create, assume or suffer to exist any Lien,
tenancy or other matter affecting title to any of its assets, except Permitted
Liens; (vi) make any agreement or settlement with any taxing authority; (vii)
loan or advance funds to, or make an investment in or capital contribution to,
any person or entity; (viii) sell, transfer or otherwise dispose of any of their
respective assets, except for sales of inventory in the ordinary course of
business; (ix) merge or consolidate with or into any other entity, or negotiate
or enter into any agreement with any person or entity to do any of the
foregoing; (x) take any action or omit to take any action which will result in a
violation of any material Law or cause a breach of any material agreements,
contracts or commitments; or (xi) incur any other obligation or liability,
absolute or contingent, except in the ordinary course of business and consistent
with past practice.   4.4      Sale of Stock to Others. Company shall not sell,
transfer or otherwise dispose of any of the Company or Subsidiaries’ Stock in
any manner, nor shall Company negotiate or enter into any agreement, with any
person or entity to do any of the foregoing.  

42

--------------------------------------------------------------------------------

4.5      Insurance. Acquirer and Company and its subsidiaries shall maintain in
full force and effect all policies of insurance, subject only (i) to variations
required by the ordinary operations of its business, or else will obtain, prior
to the lapse of any such policy, substantially similar coverage with insurers of
recognized standing and approved by the other party hereto.   4.6     
Satisfaction of Closing Conditions. Acquirer, Company, Marc Santos and David
Holmes shall each use their best efforts to cause all of the conditions for
which they are responsible under Article V of this Agreement to be satisfied on
or prior to the Closing Date, and (b) promptly notify the other of any event or
fact which represents or is likely to cause a breach of any of its
representations, warranties, covenants or agreements hereunder. Acquirer shall
promptly advise Company, Marc Santos and David Holmes in writing of the
occurrence of any condition or development prior to the closing (exclusive of
general economic factors affecting business in general) of a nature that is or
may be materially adverse to the businesses, operations, assets, prospects or
conditions (financial or otherwise) of Acquirer’s business, and Marc Santos and
David Holmes shall promptly advise Acquirer in writing of any such occurrence
that is adverse to Company.   4.7      Access to Information and Documents:
Confidentiality.     (a)      Marc Santos shall cause Company to give to
Acquirer and to Acquirer’s     counsel, accountants and other representatives
(collectively, Representatives”), full access during normal business hours to
all of Company’s properties, books, contracts, commitments, records, officers,
personnel and accountants, and will furnish to Acquirer all such documents and
copies of documents and all such other information with respect to the affairs
of Company and Acquirer may reasonably request.     (b)      Acquirer shall give
to Company and its Representatives, full access during     normal business hours
to all of Acquirer’s properties, books, tax returns, contracts, commitments,
records, officers, personnel and accountants, and will furnish to Company all
such documents and copies of documents and all such other information with
respect to Acquirer’s affairs as Company may reasonably request.     (c)     
Each party agrees that it will hold in strict confidence, and cause its    
Representatives to hold in strict confidence, all information obtained from the
other under this Article, and will not disclose, and will cause its
Representatives not to disclose, any portion of such information to any third
party. In the event this Agreement is terminated pursuant to this Agreement or
the transactions contemplated by this Agreement are otherwise not consummated),
the parties shall immediately return, upon the other’s request, and shall cause
its Representatives to immediately return, all copies of documents and other
information obtained pursuant to this Agreement without retaining copies or
extracts thereof.  

43

--------------------------------------------------------------------------------

ARTICLE V. CONDITIONS TO CLOSING: TERMINATION

5.1      Conditions Precedent to Acquirer’s Obligations. Acquirer’s obligations
to proceed with the Closing is subject to the fulfillment on or prior to the
Closing Date of the following conditions (any one or more of which may be waived
in whole or in part by Acquirer in its discretion):     (a)      Minimum Cash of
Acquirer at or before closing. At or before the date of closing, the Acquirer
shall have a minimum of       $400,000 USD cash on deposit at the Acquirer’s
bank or expended or advanced as required prior to closing to meet the day to day
expenses of the business operations of the Acquirer.     (b)      Bringdown of
Representations and Warranties. The representations and warranties of Company,
contained in this Agreement shall be true and correct in all material respects
on and as of the Closing Date with the same force and effect as though such
representations and warranties had been made on and as of such date, and
Acquirer shall have received a certificate to such effect by Company.     (c)   
  Performance and Compliance. Company, Marc Santos and David Holmes shall have
performed all of the covenants and complied with all of the provisions required
by this Agreement to be performed or complied with by it on or before the
closing Date in all material respects.     (d)      Satisfactory Instruments.
All instruments and documents required on the part of Company, Marc Santos and
David Holmes to effectuate and consummate the transactions contemplated hereby
shall be delivered to Acquirer and shall be in form and substance reasonably
satisfactory to Acquirer.     (e)      Consents. The Company shall have obtained
and delivered to the Acquirer all shareholder, director and other consents and
regulatory approvals necessary to the consummation of the transactions
contemplated by this Agreement and compliance with all applicable securities,
corporate and other laws and regulations.     (f)      Litigation. No Judgment
shall be in effect which restrains or prohibits the transactions contemplated
hereby or which would limit or adversely affect Acquirer’s ownership or control
of Company’s business or the Company Purchased Assets, and there shall not be
pending or threatened, by or before any Judicial or Government Authority, any
action or proceeding (i) challenging any of the transactions contemplated by
this Agreement or the Related Agreements or seeking monetary relief by reason of
the consummation of such transactions, (ii) by any present or former owner of
any stock or equity interest  

44

--------------------------------------------------------------------------------

  in Company (whether through a derivative action or otherwise) against Company
or any officer, director or shareholder of Company in his capacity as such or
(iii) which might have a material adverse effect on the business, prospects or
condition (financial or otherwise) of Acquirer.     (g)      No Material Adverse
Change. There shall have been no material adverse change since the Company
Balance Sheet Date in Company’s or any of its Subsidiaries businesses,
operations, assets, inventories, prospects or condition (financial or
otherwise).     (h)      The Acquirer acknowledges and agrees that it has
reviewed the contract and the material contained herein with counsel and is
satisfied to the effect that:      (A)      Company and its Subsidiaries are
corporations duly incorporated, validly existing, and in good standing under the
laws of British Columbia and Canada;      (B)      The execution and delivery by
the Marc Santos and David Holmes of this Agreement, and performance by Company
of its obligations, hereunder have been duly and validly authorized and approved
by all necessary action of Company’s Board of Directors and unanimous approval
of the shareholders entitled to vote;      (C)      The transactions
contemplated by this agreement will not conflict with, or require any action not
permitted by Company governing instruments and by Company’s Articles of
Incorporation or Bylaws.      (D)      Acquirer has read Company’s
representations and warranties set forth in Article II above, and is satisfied
that it has no information which would cause the Acquirer to believe that such
representations and warranties are not true and accurate as of the Closing.  
5.2      Conditions Precedent to Company’s Obligations. This obligation of
Company, Marc Santos and David Holmes to proceed with the Closing is subject to
the fulfillment on or prior to the Closing Date of the following conditions (any
one or more of which may be waived in whole or in part by Company):     (a)     
Bringdown of Representations and Warranties. The representations and warranties
of Acquirer contained in this Agreement shall be true and correct in all
material respects on and as of the Closing Date with the same force and effect
as though such representations and warranties had been made on as of such date
and Acquirer shall have delivered to Company a certificate to such effect.    
(b)      Performance and Compliance. Acquirer shall have performed all of the
covenants and complied with all the provisions required by this Agreement to  

45

--------------------------------------------------------------------------------

  be performed or complied with by them on or before the Closing Date, and
Acquirer shall have delivered to Company a certificate to such effect.     (c) 
    Satisfactory Instruments. The Company and Marc Santos and David Holmes have
reviewed the contract herein, all instruments and documents required on the part
of Acquirer to effectuate and consummate the transactions contemplated hereby
and are satisfied as to the contents thereof.     (d)      SEC documents. The
Acquirer shall deliver to the Company all documents required to be filed with
the SEC in connection to the transactions set out in this Agreement and those
documents shall be reviewed to the satisfaction of the Company’s counsel.    
(e)      Litigation. No judgment shall be in effect which restrains or prohibits
the transactions contemplated hereby and there shall not be pending or
threatened, by or before any Judicial or Government Authority, any action or
proceeding challenging any of the transactions contemplated by this Agreement or
the Related Agreements or seeking monetary relief by reason of the consummation
of such transactions. No litigation or other proceeding shall be instituted or
threatened (ii) by an present or former owner of any stock or equity interest in
Acquirer (whether through a derivative action or otherwise) against Acquirer or
any officer, director or shareholder of Acquirer in his capacity as such or
(iii) which might have a material adverse effect on the business, prospects or
condition (financial or otherwise) of Acquirer.     (f)      Consents. The
Acquirer shall have obtained and delivered to the Company all shareholder,
director and other consents and regulatory approvals necessary to the
consummation of the transactions contemplated by this Agreement and compliance
with all applicable securities, corporate and other laws and regulations.    
(g)      No Material Adverse Chance. There shall have been no material adverse
change in the businesses, operations, assets, inventories, prospects or
condition (financial or otherwise) of Acquirer.   5.3      Termination.     (a) 
    When Agreement May Be Terminated. This Agreement may be terminated at any
time prior to Closing: (i) by mutual consent of Acquirer, Marc Santos and David
Holmes and the Company; (ii) by Acquirer if there has been a misrepresentation
by Company, Marc Santos and David Holmes of any material fact, a material breach
by Company of any of its warranties or covenants set forth herein, or if any of
the conditions specified in Section 5.1 hereof shall not have been fulfilled
within the time required and shall not have been waived by Acquirer; (iii) by
Company, Marc Santos and David Holmes if there has been a  

46

--------------------------------------------------------------------------------

  Acquirer of any of its warranties or covenants set forth herein or if any of
the conditions specified in Section 5.2 hereof shall not have been fulfilled
within the time required and shall not have been waived by Company, Marc Santos
and David Holmes.     (b) Effect of Termination. In the even of termination of
this Agreement by either Company, Marc Santos and David Holmes or Acquirer as
provided above, this Agreement shall forthwith terminate and there shall be no
liability on the part of either Company, Marc Santos and David Holmes or
Acquirer, except for the liabilities arising from a breach of this Agreement
prior to such termination.     ARTICLE VI. INDEMNIFICATION   6.1     
Indemnification by Acquirer. Acquirer hereby agrees to indemnify and hold
harmless Company, Marc Santos and David Holmes from and against: (a) any loss,
liability claim, obligation, damage or deficiency of or to Company, Marc Santos
and David Holmes arising out of or resulting from (i) any misrepresentation,
breach of warranty or non-fulfillment of any covenant on the part of Acquirer
contained in this Agreement or in any statement or certificate furnished or to
be furnished to Company, Marc Santos and David Holmes pursuant hereto or in
connection with the transactions contemplated hereby, or (ii) any investigation
by any Government or Judicial Authority of Acquirer or its business or affairs,
to the extent such investigation arises from transactions contemplated hereby
occurring prior to the Closing date; and (b) any actions, judgments, costs and
expenses (including without limitation reasonable attorneys fees and all other
expenses incurred in investigating, preparing or defending any litigation,
proceeding or investigation, commenced or threatened) incident to any of the
foregoing or the enforcement of this Section 6.1.   6.2      Indemnification by
Company, Marc Santos and David Holmes. Company, Marc Santos and David Holmes
hereby agree to indemnify and hold harmless Acquirer from and against: (a) any
loss, liability, claim, obligation, damage or deficiency of or to Acquirer
arising out of or resulting from any misrepresentation, breach of warranty or
non-fulfillment of any covenant on the part of the Company, Marc Santos and
David Holmes contained in this Agreement or in any statement or certificate
furnished or to be furnished to Acquirer in connection with the transactions
contemplated hereby; and (b) any actions, judgments, costs and expenses
(including reasonable attorneys fees and all other expenses reasonably incurred
in investigating, preparing or defending any litigation or proceeding, commenced
or threatened) incident to any of the foregoing or the enforcement of this
Section 6.2.  

47

--------------------------------------------------------------------------------

6.3      Representation, Cooperation and Settlement. (a) A party seeking
indemnification pursuant to this Article VI (an “Indemnitee”) shall give prompt
written notice to the party from whom indemnification is sought (an
“Indemnitor”) of any claim asserted against such Indemnitee which might give
rise to a claim by such Indemnitee against such Indemnitor based on the
provisions of this Article VI, stating the nature and basis of the
first-mentioned claim and the amount (or a good faith estimate) thereof.    
(b)      An Indemnitor shall have full responsibility and authority with respect
to the disposition of any action, suit or proceeding brought against an
Indemnitee with respect to which such Indemnitor may have liability under the
indemnity agreement contained in this Article VI (an “Action”); provided that
notwithstanding the foregoing, if such Indemnitor shall fail or refuse to
exercise such responsibility and authority, then such Indemnitee may do so at
such Indemnitor’s expense. If any Action is brought against an Indemnitee which
is defended by an Indemnitor, such Indemnitee shall have the right, at its own
expense, to be represented by counsel of its own choosing and with whom counsel
for such Indemnitor shall confer in connection with the defense of any such
Action. Each of such Indemnitee and Indemnitor shall make available to the
counsel and accountants of the other all of its books and records relating to
such Action, and the parties agree to render to each other such assistance as
may be reasonably be requested in order to insure the proper and adequate
defense of any such Action. (c)  The amount payable by any Indemnitor shall be
determined to give effect to any tax savings accruing to the benefit of the
Indemnitee as a result of the payment of any amounts in indemnification under
this Article VI.  



6.4      Duration of Indemnification Obligations. No claim for indemnification
pursuant to this Article VI shall be made after January 31, 2009.   6.5     
Settlement of Disputes. If an Indemnitor receives notice from an Indemnitee
seeking indemnification or otherwise asserting a claim under this Article VI,
and such Indemnitor (for purposes of this Section 6.6, the “Claiming Party”),
then the Disputing Party shall provide written notice to such Claiming Party of
such dispute, including a description of the basis for such dispute (the “Notice
of Dispute”). Such dispute shall be settled by mutual agreement of the Claiming
Party and the Disputing Party, evidenced by a writing signed by each such party,
provided, however, that if no resolution or settlement shall be reached within
60 days following receipt by the Claiming Party from the Disputing Party of the
Notice of Dispute, then either such party may submit the disputed matter to
arbitration, in which event the parties agree as follows: Both the Claiming
Party  

48

--------------------------------------------------------------------------------

  under this Article VI to arbitration, then such dispute shall be settled by
arbitration in Nevada in accordance with the laws of the Nevada by three
arbitrators, one to be appointed by the Claiming Party, one to be appointed by
the Disputing Party, and the third to be appointed by the first two arbitrators.
The arbitration shall be conducted in accordance with the rules of the American
Arbitration Association, except with respect to the selection of arbitrators,
which shall be as provided above. Judgment upon the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof.     ARTICLE
VII. MISCELLANEOUS.   7.1      Further Assurances; Subordination. From time to
time after the Closing Date, upon Acquirer’s request, Company shall (i) make
available to Acquirer any records, documents or other information relating to
Company, and (ii) execute, deliver and acknowledge all such further instruments
of transfer and conveyance and take all such other actions as Acquirer may
reasonably require.   7.2      .Survival of representations. warranties and
covenants:     7.2 Company and Marc Santos and David Holmes Representations,
Warranties and Covenants. All representations, warranties, covenants and
agreements made by the Marc Santos and David Holmes and the Company in this
Agreement or under this Agreement shall, unless otherwise expressly stated,
survive closing and any investigation at any time made by or on behalf of the
Acquirer, shall continue in full force and effect for the benefit of the
Acquirer. 7.22 Acquirer's Representations, Warranties and Covenants. All
representations, warranties, covenants and agreements made by the Acquirer in
this Agreement or under this Agreement shall, unless otherwise expressly stated,
survive closing and any investigation at any time made by or on behalf of the
Marc Santos and David Holmes and Company, and shall continue in full force and
effect for the benefit of the Marc Santos and David Holmes and Company. 7.3
Notices. All notices, requests, demands and other communications hereunder shall
be in writing and shall be deemed to have been duly given and received (a) upon
deliver, if personally delivered, (b) on the tenth day after being deposited
with the U.S. Postal Service, if sent by certified or registered mail; return
receipt requested, (c) on the next day after being deposited with a reliable
overnight delivery service, or (d) upon receipt of an answer back, if
transmitted by telefax, postage prepaid in all cases other than telefax,
addressed to the other party at the following addresses, or telefax numbers in
the case of a telefax (or at such other address or telefax number as shall be
given in writing by any party to the others):  

      49

--------------------------------------------------------------------------------

If to Acquirer, to:

          #200-245 East Liberty Street Reno, Nevada, USA 89501

If to Company, Marc Santos and David Holmes and Company, to:

          #302 – 3602 Gilmore Way, Burnaby, British Columbia, Canada, V3G 4W9

7.4      Successors and Assigns. This Agreement and all rights and powers
granted hereby shall bind and inure to the benefit of the parties hereto and
their respective heirs, successors and assigns. Notwithstanding the foregoing,
the Agreement may not be assigned by any party without the written consent of
each of the other parties.   7.5      Governing Law. This Agreement shall be
governed by and construed and enforced in accordance with the laws of Nevada.  
7.6      Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but which together
shall constitute one and the same instrument. This Agreement may be executed
using faxed signatures, which shall treated as original signatures.   7.7     
Amendment. To be effective, any amendment or waiver to this Agreement must  

be in writing signed by the party against whom enforcement of the same is
sought.

7.8      Severability. If any portion of this Agreement shall for any reason be
held by a court of competent jurisdiction to be invalid and unenforceable, the
valid and enforceable provisions will continue to be given effect and bind the
parties hereto.

7.9      Entire Agreement. This Agreement and the Schedules and Exhibits hereto,
and the Related Agreements, each of which is hereby incorporated herein, set
forth all of the promises, covenants, agreements, conditions and undertakings
between the parties hereto with respect to the subject matter hereof, and
supersede all prior and contemporaneous agreements and understanding,
inducements or conditions, express or implied, oral or written, except for the
Memorandum of Understanding dated July 28 2007, entered into by Port Mercantile
Capital Inc. and its nominee the Acquirer and the Company and the Principals
hereto, the terms of which are incorporated by reference into this Agreement a
copy of which is attached hereto as Schedule 4.1.

50

--------------------------------------------------------------------------------

 

7.10 Company’s Agents. Company hereby appoints Marc Santos or David Holmes as
its agent for the purpose of giving all communications Company may give to
Acquirer. 7.11      Time. Time is of the essence to this Agreement.   7.12     
SECTION HEADINGS, CONSTRUCTION. The headings of Sections in this Agreement are
provided for convenience only and will not affect its construction or
interpretation. All references to “Article” or "Section" refer to the
corresponding Articles or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word "including" does not
limit the preceding words or terms.  

ARTICLE VIII. POST CLOSING COVENANTS-BOARD COMPOSITION COMPANY

8.1      Composition of Board From and after the Effective Date, The Acquirer,
the Company, David Holmes and Marc Santos covenant, acknowledge and agree that
as soon as reasonably possible after the Closing Date, the Board of Directors of
the Acquirer shall consist of Three (3) directors who are to be selected by
David Holmes and Marc Santos and One (1) of whom is selected by the Acquirer.
The Acquirer agrees to use the shareholder votes under their control and to make
all other best efforts to ensure that David Holmes and Marc Santos shall be
elected the Acquirer’s Board of Directors for the Three (3) fiscal years
following the closing.

8.2      Risk of Loss From the date of this Agreement to closing. All assets
will be and remain at the risk of the Company up to the date of closing. If any
of the assets are lost, damaged or destroyed before closing, the Acquirer may,
in lieu of terminating this Agreement, elect by notice in writing to the Company
to complete the purchase to the extent possible without reduction of the
purchase price, in which event all proceeds of any insurance or compensation in
respect of such loss, damage or destruction will be payable to the Acquirer and
all right and claim of the Company to any such amounts not paid by closing will
be assigned to the Acquirer.

51

--------------------------------------------------------------------------------

8.3.      Further Assurances The parties will execute such further and other
documents and do such further and other things as may be necessary to carry out
and give effect to the intent of this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under their
respective hands and seals and the corporate parties by their respective
corporate seals and by the hands of their proper Officers authorized in that
behalf as of the date first set forth above.

Attest:

by:_______/s/ I. Brodie__________

SMOKERS LOZENZE INC.

by:____/s/ Dudley Delapenha_   _
Dudley Delapenha, President

 


 

by:____/s/ I. Brodie ____________

CYBER MESH SYSTEMS INC.


by:      /s/ David Holmes                 


David Holmes, CEO



 

Signed Sealed and Delivered in the Presence of :

/s/ I. Brodie                         
Witness as to the signature of David Holmes

/s/ David Holmes                            
David Holmes

 

Signed Sealed and Delivered in the Presence of :

/s/ I. Brodie                          

/s/ Marc Santos                               


52

--------------------------------------------------------------------------------

                      /s/ I. Brodie                             /s/ Marc
Santos                               Witness as to the signature of Marc Santos
Marc Santos


53

--------------------------------------------------------------------------------



SCHEDULE SUMMARY



Schedule 2.1:  Organization. Certificate of Incorporation and By-Laws of the
Company.

Schedule 2.2:  List of Substantial Customers and Prospects.

Schedule 2.3:  Consolidated Financial Statements of COMPANY as of Dec 31, 2007.

Schedule 2.4:  List of Substantial Suppliers of Services and Products

Schedule 2.5:  Liabilities of COMPANY.

Schedule 2.6:  Changes to COMPANY’s balance sheet.

Schedule 2.7:  Inventory of COMPANY

Schedule 2.8:  Accounts Receivable of COMPANY .

Schedule 2.9:  Real Property of COMPANY.

Schedule 2.10:  Lease obligations of COMPANY.

Schedule 2.11:  Debt Instruments of COMPANY.

Schedule 2.12:  Material Agreements of COMPANY.

Schedule 2.13:  Patents and Intellectual Property Rights of COMPANY.

Schedule 2.14:  Liens of COMPANY.

Schedule 2.15:  Permits of COMPANY.

Schedule 2.16:  Compliance with Laws, List of Notices and List of Imposed
Penalties by Authorities.

Schedule 2.17:  Environmental Matters of COMPANY.

Schedule 2.18:  Obligations under Retirement and Pension Plans

54

--------------------------------------------------------------------------------

Schedule 2.19:  Consents to be obtained by COMPANY.

Schedule 2.20:  Pending Litigation or Proceedings against COMPANY.

Schedule 2.21:  Transactions with Related Parties of COMPANY.

Schedule 2.22:  Compensation Arrangements, Officers and Directors COMPANY.

Schedule 2.23:  Labor Relations of COMPANY.

Schedule 2.24:  Warranty Liability of COMPANY.

Schedule 2.25:   Insurance of COMPANY .

Schedule 2.26:   Brokerage or Finder’s Fees COMPANY.

Schedule 3.1: Organization of ACQUIRER. Schedule 3.2: Ownership of the ACQUIRER.
Schedule 3.3: Equity Investments on Other Entities. Schedule 3.4: Financial
Statements of ACQUIRER. Schedule 3.5: Undisclosed Liabilities of ACQUIRER.
Schedule 3.6: Absence of Changes of ACQUIRER. Schedule 3.7: Encumbrances of
ACQUIRER. Schedule 3.8: Burdensome Restrictions of ACQUIRER. Schedule 3.9:
Intellectual Property Rights of ACQUIRER. Schedule 3.10: Royalty Payments by
ACQUIRER. Schedule 3.11: Litigations against ACQUIRER. Schedule 3.12: No Default
by ACQUIRER. Schedule 3.13: Taxes obligations of ACQUIRER. Schedule 3.14:
Consultants. Schedule 3.15: Material Agreements of ACQUIRER.                    
                                                 55


--------------------------------------------------------------------------------

Schedule 3.16: ERISA. Schedule 3.17: Environmental Matters of ACQUIRER. Schedule
3.18: Federal Reserve Regulations. Schedule 3.19: Compliance of ACQUIRER.
Schedule 2.20: Insurance of ACQUIRER. Schedule 3.21: Related Transactions.
Schedule 3.22: Governmental Consent or Approval Required.


56

--------------------------------------------------------------------------------



SCHEDULE 2.1



Schedule 2.1: Organization. Certificate of Incorporation and By-Laws of COMPANY
and its subsidiaries

57

--------------------------------------------------------------------------------

SCHEDULE 2.2

Schedule 2.2: List of Substantial Customers and Current Prospect of COMPANY

58

--------------------------------------------------------------------------------

SCHEDULE 2.3

Schedule 2.3: Consolidated Financial Statements of as of Company

January 31, 2008.

59

--------------------------------------------------------------------------------

SCHEDULE 2.4 Schedule 2.4: List of Substantial Supplier of Products and Services
of Company


60

--------------------------------------------------------------------------------

SCHEDULE 2.5

Schedule 2.5: Liabilities and Account Payables of COMPANY

None. To the best of knowledge and belief, it has no known liability or
obligation required to be included in its financial statements, including
without limitation, liabilities for or in respect of Taxes and any interest or
penalties relating thereto.

Further all accounts payable arose in the ordinary course of business and such
accounts are not past due nor are any actions pending with respect to such
account payables.

61

--------------------------------------------------------------------------------

SCHEDULE 2.6 Schedule 2.6: Changes to COMPANY’s consolidated balance sheet.
None: Since January 31, 2008 (the “Company consolidated Balance Sheet Date”),
the Company and its subsidiaries have conducted their business only in the
ordinary course.


62

--------------------------------------------------------------------------------

SCHEDULE 2.7

Schedule 2.7:Inventory and Work of Progress and all Equipment of Company and its
subsidiaries .

Company and its subsidiaries have good title to all its inventories, work in
progress and all materials, equipment, prototypes, tools, supplies, furniture,
fixtures, improvements and tangible assets, free and clear of all Liens. List of
the inventory is as follows:

63

--------------------------------------------------------------------------------



SCHEDULE 2.8



Schedule 2.8: Accounts Receivable of Company and its subsidiaries

All of the accounts receivable of Company and its subsidiaries represent amounts
receivable for merchandise actually delivered or services actually provided (or,
in the case of non-trade accounts or notes, represent amounts receivable in
respect of other bona fide business transactions), and have arisen in the
ordinary course of business. Below is the list of such Receivable as of January
31, 2008 :



  NONE



64

--------------------------------------------------------------------------------

SCHEDULE 2.9

Schedule 2.9: Real Property of Company and its subsidiaries

Company and its subsidiaries presently own (beneficially or of record) the real
properties described herein.



  NONE



65

--------------------------------------------------------------------------------

SCHEDULE 2.10

Schedule 2.10: Lease obligations of Company and its subsidiaries

Company and its subsidiaries are not lessees (or the sub lessees or assignees of
the lessees) under any leases for real property except as described herein:

Except a lease dated the 25th day of October 2007 the Company as Tenant for the
premises municipally described as Suite 302 – 3602 Gilmore Way, Burnaby, British
Columbia, Canada containing approximately 2,322 square feet for a term of 2
years commencing on December 2007 and expiring on November 30, 2009.

66

--------------------------------------------------------------------------------



SCHEDULE 2.11



Schedule 2.11:Debt Instruments of Company and its subsidiaries .

Except as described below Company and its subsidiaries, are not parties to any
loan agreements, notes, mortgages, deeds of trust, indentures, security
agreements and other agreements, instruments and arrangements, written or oral,
which evidence, secure or otherwise relate to any indebtedness of for borrowed
money, other than trade payables.



NONE



67

--------------------------------------------------------------------------------



SCHEDULE 2.12



Schedule 2.12: Material Agreements of Company and its subsidiaries :

To the best of its knowledge and belief, Company and its subsidiaries are not
parties to or bound by any agreement, contract or commitment, oral or written,
formal or informal which involve payments or receipts of more than $50,000 in
any single year, or which were entered into other than in the ordinary and usual
course of the business of Company and its subsidiaries, and which are not listed
on any other Schedule hereto (all such agreements are collectively referred to
as “Material Agreements”) except those set out herein.

Streaming Video Contract dated the ___ day of January 2008 with Tommy Europe

68

--------------------------------------------------------------------------------



SCHEDULE 2.13



Schedule 2.13: Patents and Intellectual Property Right of Company and its
subsidiaries .

69

--------------------------------------------------------------------------------



SCHEDULE 2.14



Schedule 2.14: Liens of Company and its subsidiaries .

Company and its subsidiaries have good and marketable title (fee or leasehold)
to all of its properties and assets, including the properties and assets
reflected in the Consolidated Balance Sheet (except those disposed of in the
ordinary course of business since the January 31, 2008 Balance Sheet Date), free
and clear of any Liens

70

--------------------------------------------------------------------------------



SCHEDULE 2.15



Schedule 2.15: Permits of Company and its subsidiaries

Company and its subsidiaries holds material permits, certificates, licenses,
registrations, franchises, authorizations, and other approvals from all
government authorities (collectively, “Permits”) required under all Laws, which
are material to its business. All such Permits are described below and are in
full force and effect.

Business License for the year 2008 from the City of Burnaby, British Columbia

71

--------------------------------------------------------------------------------



  SCHEDULE 2.16



Schedule 2.16: Compliance with Laws, List of Notices and List of Imposed
Penalties by Authorities:

Company and its subsidiaries has complied and is in compliance with all material
Laws, except where a failure to be in compliance would not have a material
adverse effect on or its business. To the best of its knowledge, has not
received any notice, citation, summons or order has been issued, no complaint
has been filed, no penalty has been assessed, and no investigation or review is
pending or threatened by any Government Authority or other entity which has had
or could have a material effect on the business of with respect to any alleged
violation by of any Law.


72

--------------------------------------------------------------------------------



SCHEDULE 2.17



Schedule 2.17: Environmental Matters of Company and its subsidiaries :

To the best of its knowledge, Company and its subsidiaries have not received
notice that: (a) there has been any discharge, disposal, spillage, emission,
escape, pumping, pouring, injection, release, seepage or filtration of any
Hazardous Substance (as hereinafter defined) at, upon, under, or within any of
’s properties in violation of any applicable Environmental Laws (as hereinafter
defined), which has not been corrected; (b) there has been any transport,
disposal, abandonment or discarding by or its employees, agents or independent
contractors, of any Hazardous Substance in violation of any applicable
Environmental Laws; or (c) there has been any material violation of or
noncompliance with any Environmental Law by which has not been corrected. As
used herein, “Environmental Laws” shall mean any Laws which relate to the
environment or human health or safety, including without limitation Laws
relating to the use, storage, treatment, transportation, manufacture,
refinement, handling, production, or disposal of any Hazardous Substance, and
“Hazardous Substance” shall mean (i) any flammable substances, explosives,
radioactive materials, hazardous materials, hazardous wastes, toxic substances,
pollutants, contaminants or any related materials or substances specified in any
applicable Environmental Laws (including any “hazardous substance” as defined in
the Comprehensive Environmental Response Compensation Liability Act, 42 U.S.C
6901 et seq.), and (ii) asbestos, polychlorinated biphenyls, radon, petroleum
products and urea formaldehyde.

73

--------------------------------------------------------------------------------



SCHEDULE 2.18



Schedule 2.18: Obligations under Employee Pension Plan

Company does not sponsor or maintain and is not required, either by law or by
contract, to contribute to any employee welfare benefit plan, , nor to any
employee pension benefit plan. Company has not contributed to, nor are they
required to contribute to, any multiemployer plan.

74

--------------------------------------------------------------------------------



SCHEDULE 2.19



Schedule 2.19: Consents to be obtained by Company .

No consent, approval or authorization of, or registration or filing with, any
person or entity, including any Government Authority, is required in connection
with the execution and delivery of this Agreement or the consummation of the
transactions contemplated hereby.

75

--------------------------------------------------------------------------------



SCHEDULE 2.20



Schedule 2.20: Pending Litigation or Proceedings against Company.

To the best of its knowledge, Company is not aware of any actions, suits,
investigations, or proceedings pending or, threatened against or any of its
assets. There are presently no outstanding Judgments against or affecting or any
of its assets or its business.


76

--------------------------------------------------------------------------------



SCHEDULE 2.21



Schedule 2.21: Transactions with Related Parties of Company .

Company represents that no Related Party has: (a) borrowed money from or loaned
money to ; (b) entered into any contractual relationship with ; (c) made any
claim, express or implied, of any kind whatsoever against ; (d) obtained any
interest in any property or assets owned or used by ; (e) engaged in any other
transaction with . As used herein: (i) “Related Party” means any officer or
director of , and any affiliate of any of the foregoing or ; (ii) “affiliate”
means any person or entity who controls, is controlled by of is under common
control with another person or entity.

77

--------------------------------------------------------------------------------



SCHEDULE 2.22



Schedule 2.22: Compensation Arrangements, Company and its Officers and
Directors:

EMPLOYMENT AGREEMENTS with Officers and Directors:

There are no employment agreements with Officers and Directors that cannot be
terminated at will excepting the employment agreement of Gary Johanson which
commenced on January 8, 2007 and can be terminated on 6 months notice. The
Company has terminated Mr. Johanson’s employment effective immediately.

78

--------------------------------------------------------------------------------



SCHEDULE 2.23



Schedule 2.23: Labor Relations of Company :

The Company has no Union

79

--------------------------------------------------------------------------------

SCHEDULE 2.24

Schedule 2.24: Warranty Liability of Company and its subsidiaries :

-NONE-

80

--------------------------------------------------------------------------------



SCHEDULE 2.25





Schedule 2.25: Insurance of Company :



Company does not own any insurance policies, nor is it the insured or
beneficiary of any policy covering any of its property except:

81

--------------------------------------------------------------------------------



SCHEDULE 2.26



Schedule 2.26: Brokerage or Finder’s Fees:

Company have not made any agreement, which might cause any other person to
become entitled to a finder’s or broker’s fee or commission as a result of the
transactions contemplated hereunder.

82

--------------------------------------------------------------------------------



SCHEDULE 3.1



Schedule 3.1: Organization of ACQUIRER:

ACQUIRER is a corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada, and has all requisite corporate power and
authority to own and lease its properties, to carry on its business as presently
conducted and as proposed to be conducted and to carry out the transactions
contemplated by this Agreement. This schedule contains a true, complete and
accurate copy of the certificate of incorporation (the “Certificate of
Incorporation”) and by-laws (the “By-Laws”), each as amended to date, of
ACQUIRER.

83

--------------------------------------------------------------------------------



SCHEDULE 3.2



Schedule 3.2: Ownership of the ACQUIRER:

List of the shareholders attached:

84

--------------------------------------------------------------------------------



SCHEDULE 3.3



Schedule 3.3: Equity Investments on Other Entities:

ACQUIRER warrants and represents that it does not currently own, directly or
indirectly, any capital stock or other proprietary interest in any corporation,
association, trust, partnership, limited liability company, limited liability
partnership, joint venture or other entity.

85

--------------------------------------------------------------------------------



SCHEDULE 3.4



Schedule 3.4: Financial Statements of ACQUIRER:

Attached as Schedule 3.4 is the balance sheet of ACQUIRER as of May 31, 2007.
The ACQUIRER Financial Statements (a) are true and correct in all material
respects, (b) are in accordance with ACQUIRER’ s books and records, and (c)
present fairly the financial position and results of operations of ACQUIRER as
of the dates and for the periods indicated in accordance with generally accepted
accounting principles (GAAP) applied on a consistent basis.

86

--------------------------------------------------------------------------------



SCHEDULE 3.5



Schedule 3.5: Undisclosed Liabilities of ACQUIRER:

ACQUIRER has no known liability or obligation required to be included in its
financial statements, including without limitation liabilities for or in respect
of Taxes (as hereinafter defined) and any interest or penalties relating
thereto, except as are reflected in the ACQUIRER Balance Sheet.

87

--------------------------------------------------------------------------------



SCHEDULE 3.6



Schedule 3.6: Absence of Changes of ACQUIRER:

ACQUIRER warrants and represents that since the Balance Sheet Date of May 31,
2007, there has not been (a) any material adverse change in ACQUIRER’s financial
condition, results of operations, assets, liabilities, business or prospects,
(b) any material asset or property of ACQUIRER made subject to a lien of any
kind except liens for taxes not yet due and payable, (c) any waiver of any
valuable right of ACQUIRER, or the cancellation of any debt or claim held by
ACQUIRER, (d) any payment of dividends on, or other distribution with respect
to, or any direct or indirect redemption or acquisition of, any shares of the
capital stock of ACQUIRER or any agreement or commitment therefore, (e) any
mortgage, pledge, sale, assignment or transfer of any tangible or intangible
assets of ACQUIRER, except in the ordinary course of business, (f) any loan by
ACQUIRER to, or any loan to ACQUIRER from, any officer, director, employee,
stockholder of ACQUIRER, or any other agreement or commitment therefore, (g) any
damage, destruction or loss (whether or not covered by insurance) materially and
adversely affecting ACQUIRER’s assets, property, or business, or (h) any change
in ACQUIRER’s accounting methods or practices.

88

--------------------------------------------------------------------------------



SCHEDULE 3.7



Schedule 3.7: Encumbrances of ACQUIRER:

ACQUIRER warrants and represents that it has good and marketable title to all of
its property and assets, real, personal or mixed, tangible or intangible, free
and clear of all liens, security interests, charges and other encumbrances of
any kind, except liens for taxes not yet due and payable.

89

--------------------------------------------------------------------------------



SCHEDULE 3.8



Schedule 3.8: Burdensome Restrictions of ACQUIRER

ACQUIRER is not obligated under any contract or agreement, or subject to any
charter or other corporate restriction, which materially and adversely affects
its financial condition, results of operations, assets, liabilities, business,
or prospects, or could reasonably be expected to do so in the future.

90

--------------------------------------------------------------------------------



SCHEDULE 3.9



Schedule 3.9: Intellectual Property Rights of ACQUIRER:

ACQUIRER does not own any Intellectual Property Rights nor does it use any
Intellectual Property Rights in conducting its business.

No product or service marketed or sold or proposed to be marketed or sold by
ACQUIRER violates or will violate any license or infringes or will infringe any
Intellectual Property Rights of another.



  -



91

--------------------------------------------------------------------------------



SCHEDULE 3.10



Schedule 3.10: Royalty Payments by ACQUIRER:

No royalties or other amounts are payable by the Corporation to any other person
by reason of the ownership or use of any Intellectual Property Rights.

92

--------------------------------------------------------------------------------



SCHEDULE 3.11



Schedule 3.11: Litigations against ACQUIRER:

There are no claims pending or, to ACQUIRER’s knowledge, threatened with respect
to any Intellectual Property Rights necessary or required for the conduct of
ACQUIRER’s business as currently conducted or as proposed to be conducted, nor
does there exist any basis therefore. As used herein, the term “Intellectual
Property Rights” means all patents, trademarks, service marks, trade names,
copyrights, inventions, trade secrets, know-how, proprietary processes and
formulae, applications for patents, trademarks, service marks and copyrights,
and other industrial and intellectual property rights.

ACQUIRER warrants and represents that there is no action, suit, claim,
proceeding or investigation, at law, in equity or otherwise, or by or before any
governmental instrumentality or other agency, now pending or otherwise affecting
ACQUIRER, or, to ACQUIRER’s knowledge, threatened against ACQUIRER or any
affiliate of ACQUIRER, and, to ACQUIRER’s knowledge, there exists no basis
therefore.

Claims with Respect to Employment or with Respect to Securities Laws. (a) No
third party may assert any valid claim against ACQUIRER or any predecessor
corporation or affiliate with respect to continued employment by or association
with ACQUIRER. (b) No third party may assert any valid claim against ACQUIRER or
any predecessor corporation or affiliate with respect to a violation of
Applicable Securities Laws

93

--------------------------------------------------------------------------------



SCHEDULE 3.12



Schedule 3.12: No Default by ACQUIRER:

ACQUIRER is not in violation or breach of, or in default under, any provision of
(a) its Certificate of Incorporation or By-Laws, or (b) any note, indenture,
mortgage, lease, contract, purchase order or other instrument, document or
agreement to which ACQUIRER is a party or by which it or any of its property is
bound or affected or any ruling, writ, injunction, order, judgment or decree of
any courts, administrative agency or other governmental body. To ACQUIRER’s
knowledge, there exists no condition, event or act, which after notice, lapse of
time, or both, may constitute a violation or breach of, or a default under any,
of the foregoing.

94

--------------------------------------------------------------------------------



SCHEDULE 3.13



Schedule 3.13. Taxes obligations of ACQUIRER.

ACQUIRER has (a) timely filed all returns and reports required to be filed by it
with respect to all Taxes, (b) paid all Taxes shown to have become due pursuant
to such returns and reports, and (c) paid all other Taxes due, including without
limitation Taxes for which a notice of or assessment or demand for payment has
been received. All Taxes for periods ended after the ACQUIRER Balance Sheet Date
through the date hereof have been paid or are adequately reserved against on the
books of ACQUIRER. ACQUIRER has timely filed all information returns or reports
which are required to be filed and has accurately reported all information
required to be reflected on such returns or reports. There are no proposed
assessments of Tax against ACQUIRER or proposed adjustments to any tax returns
or reports filed pending against ACQUIRER.

95

--------------------------------------------------------------------------------



SCHEDULE 3.14





Schedule 3.14: Consultants.



ACQUIRER has not registered any shares of its stock on Form S-8 that were issued
to third parties in payment of finders, brokers or other similar fees.

96

--------------------------------------------------------------------------------



SCHEDULE 3.15



Schedule 3.15: Material Agreements of ACQUIRER:

ACQUIRER warrants and represents that it is not a party to any written or oral
(a) contract with any labor union; (b) contract for the future purchase of fixed
assets or for the future purchase of materials, supplies or equipment in excess
of normal operating requirements; (c) contract for the employment of any
officer, employee or other person or any contract with any person on a
consulting basis; (d) bonus, pension, profit-sharing, retirement, stock
purchase, stock option, hospitalization, medical insurance or similar plan,
contract or understanding in effect with respect to employees or any of them or
the employees of others; (e) agreement or indenture relating to the borrowing of
money or to the mortgaging, pledging or otherwise placing a lien on any assets
of ACQUIRER; (f) guaranty of any obligation for borrowed money or otherwise; (g)
lease or agreement under which ACQUIRER is lessee of or holds or operates any
property, real or personal, owned by any other party; (h) lease or agreement
under which ACQUIRER is lessor of or permits any third party to hold or operate
any property, real or personal, owned or controlled by ACQUIRER; (i) license or
lease agreement with respect to any Intellectual Property Rights; (j) agreement
or other commitment for capital expenditures in excess of $5,000; (k) contract,
agreement or commitment under which ACQUIRER is obligated to pay any broker’s
fees, finder’s fees or any such similar fees, to any third party; or (l) any
other contract, agreement, arrangement or understanding which is material to
ACQUIRER’s business or which is material to a prudent investor’s understanding
of ACQUIRER’s business. ACQUIRER warrants and represents that it is not engaged
in any negotiations, which could lead to any such contract, agreement,
arrangement, understanding or commitment.

97

--------------------------------------------------------------------------------



SCHEDULE 3.16





Schedule 3.16: ERISA.



ACQUIRER warrants and represents that neither ACQUIRER nor any entity required
to be aggregated with ACQUIRER under Sections 414 (b), (c), (m) or (n) of the
Internal Revenue Code of 1986, as amended (the “Code”), sponsors, maintains has
any obligation to contribute to, has any liability under, or is otherwise a
party to, any Benefit Plan. For purposes of this Agreement, “Benefit Plan” shall
mean any plan, fund, program, policy, arrangement or contract, whether formal or
informal, which is in the nature of (i) an employee pension benefit plan (as
defined in Section (2) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”)) or (ii) an employee welfare benefit plan (as defined in
Section 3(1) of ERISA).

98

--------------------------------------------------------------------------------



SCHEDULE 3.17



Schedule 3.17: Environmental Matters of ACQUIRER:

Neither ACQUIRER nor any predecessor corporation has caused or allowed, or
contracted with any party for, the generation, use, transportation, treatments,
storage or disposal of any Hazardous Substances (as defined below) in connection
with the operation of its business or otherwise. ACQUIRER, the operation of its
business, and any real property that ACQUIRER owns, leases or otherwise occupies
or uses (the “Premises”) are in compliance with all applicable Environmental
Laws (as defined below) and orders or directives of any governmental authorities
having jurisdiction under such Environmental Laws, including, without
limitation, any Environmental Laws or orders or directives with respect to any
cleanup or remediation of any release or threat of release of Hazardous
Substances. ACQUIRER has not received any citation, directive, letter or other
communication, written or oral, or any notice of any proceeding, claim or
lawsuit, from any person arising out of the ownership or occupation of the
Premises, or the conduct of its operations, and ACQUIRER is aware of any basis
therefore. ACQUIRER has obtained and is maintaining in full force and effect all
necessary permits, licenses and approvals required by all Environmental Laws
applicable to the Premises and the business operations conducted thereon
(including operations conducted by tenants on the Premises), and is in
compliance with all such permits, licenses and approvals. PURCHASER has not
caused or allowed a release, or a threat of release, of any Hazardous Substance
onto, at or near the Premises, and, to ACQUIRER’s knowledge, neither the
Premises nor any property at or near the Premises has ever been subject to a
release, or a threat of release, of any Hazardous Substance. For the purposes of
this Agreement, the term “Environmental Laws” shall mean any federal, state or
local law or ordinance or regulation pertaining to the protection of human
health or the environment, including without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act, 42 U.S.C. Sections
9601, et seq., the Emergency Planning and Community Right-To-Know Act, 42 U.S.C.
Sections 11001, et seq., and the Resource Conservation and Recovery Act, 42
U.S.C. Sections 6901 et seq. For purposes of this Agreement, the term “Hazardous
Substances” shall mean (i) any flammable substances, explosives, radioactive
materials, hazardous materials, hazardous wastes, toxic substances, pollutants,
contaminants or any related materials or substances specified in any applicable
Environmental Laws (including any “hazardous substance” as defined in the
Comprehensive Environmental Response Compensation Liability Act, 42 U.S.C. 6901
et seq.), and (ii) asbestos, polychlorinated biphenyls, radon, petroleum
products and urea formaldehyde.

99

--------------------------------------------------------------------------------



SCHEDULE 3.18



Schedule 3.18: Federal Reserve Regulations.

ACQUIRER is not engaged in the business of extending credit for the purpose of
purchasing or carrying margin securities (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System).

100

--------------------------------------------------------------------------------



SCHEDULE 3.19



Schedule 3.19: Compliance of ACQUIRER:

ACQUIRER has complied with all federal, state, local and foreign laws applicable
to its business and the issuance of its capital stock. ACQUIRER has all federal,
state, local and foreign governmental licenses, registrations and permits
material to or necessary for the conduct of its business, such licenses,
registrations and permits are in full force and effect, and there have been no
violations of any such licenses, registrations or permits. No proceeding is
pending or, to ACQUIRER’s knowledge, threatened, to revoke or limit any thereof.

101

--------------------------------------------------------------------------------



SCHEDULE 3.20





Schedule 2.20: Insurance of ACQUIRER:



ACQUIRER does not own any insurance policies, nor is it the insured or
beneficiary of any policy covering any of its property.

102

--------------------------------------------------------------------------------



SCHEDULE 3.21





Schedule 3.21: Related Transactions.



ACQUIRER warrants and represents that no director, officer, or employee of
ACQUIRER nor any “associate” (as defined in the rules and regulations
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) of any such person is indebted to ACQUIRER, nor is ACQUIRER indebted (or
committed to make loans or extend or guarantee credit) to any such person, nor
is any such person a party to any transaction (other than as an employee or
consultant) with ACQUIRER providing for the furnishing of services by, or rental
of real or personal property from, or otherwise requiring cash payments to, any
such person.

103

--------------------------------------------------------------------------------



SCHEDULE 3.22



Schedule 3.22: Governmental Consent or Approval Required.

No authorization, consent, approval or other order of, declaration to, or filing
with, any governmental agency or body is required to be made or obtained by
ACQUIRER for or in connection with the valid and lawful authorization, issuance,
sale and delivery of the ACQUIRER Stock, except filings which may be required
under applicable securities laws which are not required to be made until after
the Closing and which shall be made on a timely basis.

104

--------------------------------------------------------------------------------



CERTIFICATE





To. SMOKERS LOZENGE INC.



Re: Asset Purchase Agreement dated February 28 2008 by and among Company,
Principals and Acquirer (the “Agreement”)

     The undersigned hereby certifies that he is the President of CYBER MESH
SYSTEMS INC. a British Columbia corporation (the "Company"), and as such he is
authorized to execute and deliver this Certificate; and the further certifies
that:

(a)      All representations, warranties, covenants and conditions set forth in
this Agreement on behalf of the Company are true and correct as of, or have been
fully performed and complied with by, the Closing Date.  

All capitalized terms used herein but not otherwise defined shall have the
meaning ascribed to them in the Agreement.

     IN WITNESS WHEREOF, the undersigned has hereunder signed his name this 28th
day of February, 2008.

                                    /s/ Marc Santos

                                     ___________________________

                                   Marc Santos

105

--------------------------------------------------------------------------------



CERTIFICATE



To. CYBER MESH SYSTEMS INC. and PRINCIPALS

Re: Asset Purchase Agreement dated February 28, 2008 by and among Company,
Principals and Acquirer (the “Agreement”)

     The undersigned hereby certifies that he is the President of SMOKERS
LOZENGE INC. a NEVADA corporation (the "Acquirer"), and as such he is authorized
to execute and deliver this Certificate; and the further certifies that:

(a)      All representations, warranties, covenants and conditions set forth in
this Agreement on behalf of the Purchaser are true and correct as of, or have
been fully performed and complied with by, the Closing Date.  

All capitalized terms used herein but not otherwise defined shall have the
meaning ascribed to them in the Agreement.

IN WITNESS WHEREOF, the undersigned has hereunder signed his name this 28th day
of February, 2008.



/s/ Dudley Delapenha
___________________________
Dudley Delapenha



106

--------------------------------------------------------------------------------

THIS IS SCHEDULE “A” ANNEXED TO THAT CERTAIN ASSET PURCHASE AGREEMENT DATED THE
28th DAY OF FEBRUARY AND ENTERED INTO BETWEEN CYBER MESH SYSTEMS INC. (the
‘Company”), DAVID HOLMES AND MARC SANTOS (the “Principals”) and SMOKERS LOZENGE
INC. (the “Acquirer”)

FORMAT OF MANAGEMENT EMPLOYMENT AGREEMENT

This Agreement is made and entered into as of ("Commencement Date") between
Smokers Lozenge Inc., a Nevada corporation (the "Acquirer"), its registered
office at with registered office located at offices at #200-245 East Liberty
Street Reno, Nevada, USA 89501 and ________________ (the "Employee") residing at
_______________________.



RECITALS





  WHEREAS,



A. The Acquirer desires to employ the Employee as ( President or CEO whichever
is applicable) of the Acquirer, or for such other duties as the Board of
Directors may determine, and in such capacities Employee shall render valuable
services to the Acquirer and will have access to proprietary and confidential
information about the Acquirer, and   B.      Employee desires to accept such
employment, and,   C.      The Acquirer's Board of Directors has approved and
authorized the execution of this Agreement.  

     THEREFORE, in consideration of the recitals, mutual covenants and
agreements contained in this Agreement, the Acquirer and Employee agree as
follows:



  SECTION I. Employment.



     (a) The Acquirer hereby employs the Employee and the Employee hereby
accepts employment with the Acquirer, on the terms and subject to the conditions
herein set forth. He shall provide such services and perform such functions as
shall be determined from time to time by the Board of Directors of the Acquirer.
If elected or appointed, he shall also serve as a director or officer of the
Acquirer or its subsidiaries or affiliates, in each case with further
compensation. He understands and agrees that he may be required to undertake
business travel.

     (b) Employee represents and warrants that his employment under this
Agreement, and his compliance with all the terms and provisions of this
Agreement, do not and will not (I) violate or conflict with any employment
agreement, secrecy, confidentiality or non-compete agreement, or any other
agreement or instrument to which he is a party or is otherwise bound or
affected, or against, the Acquirer, the shareholders, officers or directors of
the Acquirer, or any of the

107

--------------------------------------------------------------------------------

affiliates of any of the above persons (collectively, the "Indemnities") in
connections with such employment or such compliance. Employee agrees to
indemnify and hold harmless the Acquirer and the other Indemnities from and
against any cost, loss or expense (including reasonable attorney's fees as
incurred) arising out of or relating to any misrepresentation or breach of
warranty or covenant set forth in this Section 1(b).



  SECTION 2. Term.



     The Employee's employment shall begin on the date of closing of the Asset
Purchase Agreement, dated Feb.28, 2008, and shall continue, unless sooner
terminated as herein set forth, until 3 years following the closing of Asset
Purchase Agreement, to which this Agreement is annexed to as Schedule “A” (the
"Employment Term"), and shall be in force so long as the Acquirer remains in
good standing under the laws, regulations and rules to which it may be subject
during the Agreement" term. The Employee" reassignment from (CEO, or President)
to such other capacity as the Board of Directors may determine shall not alter
the term or any other provision of this Agreement. This Agreement shall
terminate on the earlier to occur of (3 years after the date of closing) or the
date the Employee resigns or has his employment terminated for cause. The
provisions contained in Sections 1(b), 7, 8 and 9, and those provisions
necessary to interpret such Sections, shall survive termination of this
Agreement.



  SECTION 3. Compensation.



     (a) As full compensation for the performance of his services, the Acquirer
shall pay the Employee an annual base salary (such annual base salary, as it may
be adjusted from time to time by the Board of Directors, the "Base Salary") of
Eighty Four Thousand Dollars ($84,000) which shall be paid to the Employee in
approximately semi-monthly installments beginning following the Commencement
Date and ending on the sooner of the Employee's termination or the last day of
the Employment Term. The amount of the Base Salary shall be subject to review by
the Board of Directors on or before the 1st day of November 2008 and every
November thereafter, and may be adjusted by the Acquirer following such review,
or at any other time, in the sole discretion of the Board of Directors;
provided, that the amount of the Base Salary may not be decreased below the
amount of the initial Base Salary. To the extent required by applicable law, the
Acquirer shall withhold from any payments under this Agreement any applicable
federal income, provincial, state, local or other taxes or amounts.

     The Employee shall participate in any Annual Management Bonus Plan
established by the Acquirer. Provided however nothing contained herein shall
require the Acquirer to offer such Annual Management Bonus Plan or prevent the
Acquirer from amending or terminating such Plan. As a participant in the Annual
Management Bonus Plan, the Employee will be eligible to receive bonuses in any
amount from 0% to 100% of the Base Salary, payable in November based on the
Employee's performance for the immediately preceding calendar year, and the
Acquirer's performance.

     (b) The Employee shall participate in the Management Qualified or
Non-Qualified Stock Option Incentive Plans as the Acquirer deems appropriate
from time to time. Provided however

108

--------------------------------------------------------------------------------

nothing contained herein shall require the Acquirer to offer such Management
Qualified or Non-Qualified Stock Option Incentive Plans or prevent the Acquirer
from amending or terminating such Plan. As a participant in the Management Stock
Option Incentive Plan, the Employee will be eligible to receive options, which
shall vest over a period of time from the date of each option's issue, to
purchase common shares of the Acquirer. The Acquirer may grant to the employee,
following the first anniversary of the date hereof and at the sole discretion of
the Board of Directors, options to purchase common shares of the Acquirer
(subject to the vesting and the satisfaction of the other terms and conditions
of such options).

     (c) The Employee shall be entitled to 21 vacation days per year at such
times as may be mutually agreed with the Board of Directors. In all other
aspects, the Employee's benefits including medical and dental insurance,
disability insurance, life insurance, retirement and other benefits and
perquisites generally available to all senior managers of like businesses will
be in accordance with Acquirer policy in effect from time to time but in any
event not less favorable to the Employee than benefits provided to any other
employee of the Acquirer. The Employee shall also receive a standard relocation
benefit package that provides reimbursement to the Employee, against submission
to the Acquirer of receipts therefor, of up to $20,000 of specified moving and
relocation expenses (including broker's fees) incurred by the Employee as a
result of any relocation of his principal residence nearer to the offices of the
Acquirer, if the Acquirer decides to move its head office to another City or
jurisdiction.

     (d) The Employee shall be entitled to a monthly car allowance of Four
Hundred and Fifty Dollars ($450) per month plus reimbursement for gas and repair
expenses generated by use of the automobile on behalf of the Acquirer, on the
provision by the Employee of itemized accounts acceptable to the Acquirer.

     (e) The compensation to be paid under this Agreement shall be an unsecured
obligation of the Acquirer, and not any of its subsidiaries, parents or
affiliates, and creates no security interest in any present or future assets of
the Acquirer or its subsidiaries, parents or affiliates.



  SECTION 4. Exclusivity.



     The Employee shall devote substantially all of his time and energy to the
business of the Acquirer, shall faithfully serve the Acquirer, shall in all
respects conform to and comply with any directions or duties reasonably given to
him by the Board of Directors, shall use his best efforts to promote and serve
the interests of the Acquirer and shall not engage in any other business
activity, whether or not such activity shall be engaged in for pecuniary profit,
except that the Employee may participate in the activities of professional trade
organizations and government sponsored programs related to the business of the
Acquirer. Notwithstanding the above, Employee may be permitted to serve as a
director or trustee of other organizations with the Board's approval which may
be granted if it can be reasonably demonstrated that such service does not
interfere with the effective performance of Employee's duties under this
Agreement.

109

--------------------------------------------------------------------------------

        SECTION 5. Reimbursement for Expenses.

     The Employee is authorized to incur reasonable expenses in the discharge of
his services, including expenses for travel, lodging and similar items. The
Acquirer shall reimburse the Employee for all such proper expenses upon his
presentation of itemized accounts acceptable to the Acquirer.



  SECTION 6. Termination.



        The employment of the Employee shall terminate upon the first to occur
of:

        (a)      his death or Disability(defined below);           (b)      his
discharge by the Acquirer for Just Cause (defined below); provided, that the  

Employee shall have received written notice from the Acquirer of the event
giving rise to the Employee's discharge by the Acquirer for Just Cause at least
7 business days prior to the effective date of such discharge during which
period the Employee shall have the opportunity to correct the breach giving rise
to such just cause termination; provided, that such breach shall not involve
fraud or moral turpitude;

     For the purposes of this Agreement "Disability" shall mean the Employee's
inability to perform the duties required of him as reasonably determined by the
Board of Directors following a review of satisfactory medical advice to the
Board about Employee's physical or mental condition, because of illness,
incapacity, or physical or mental disability for a consecutive period of 30 days
or an aggregate period of 60 days during any 12-month period during the term of
this Agreement;

     For the purposes of this Agreement "Just Cause" shall mean: (i.) the
Employee's failure, neglect or refusal to follow a lawful written order of the
Board of Directors or to perform his duties under this Agreement; (ii) any
willful or intentional act of the Employee that has the effect of injuring the
reputation or business of the Acquirer or its affiliates in any material
respect; (iii) any continued absence from the Acquirer unless such absence is
(A) approved or excused by the Board of Directors or (B) is the result of the
Employee's illness, disability or incapacity (in which event the provisions of
Section 6(a) hereof shall control) or a personal or family emergency; (iv)
repeated impairment of the Employee due to drunkenness; (v) conviction of the
Employee for the commission of a felony or a crime involving moral turpitude;
(vi) a material breach of the provisions of this Agreement; (vii) the commission
by the Employee of an act of fraud or embezzlement against the Acquirer or
breach of fiduciary duty to the Acquirer involving personal profit; or (viii)the
illegal use or possession of drugs.

     SECTION 7. Right to Purchase and Right of First Refusal to Purchase
Employee's Shares; Severance Pay.

     If the Employee's employment is terminated pursuant to Section 6(b), or if
the Employee resigns without Good Reason (defined below), the Employee shall not
receive any further

110

--------------------------------------------------------------------------------

compensation from the Acquirer and Acquirer shall have the right to purchase, or
if such right is not exercised and subsequently the Employee offers to sell his
shares to a third party the right of first refusal to purchase, all shares, if
any, of the Acquirer's stock held by the Employee at a price equal market price
as published on the date of termination or the acquisition cost, whichever is
higher. If the Employee's employment under this Agreement is terminated pursuant
to Section 6(a), or if the Employee resigns with Good Reason (defined below),
the Acquirer shall pay Employee his base salary and benefits ("Severance Pay")
for the greater of (the "Severance Pay Period")(i) one year from the date of
termination or resignation and (ii) the remaining term of this Agreement, and
shall have the right to purchase, or if such right is not exercised and
subsequently the Employee offers to sell his shares to a third party the right
of first refusal to purchase, all Employee's shares, if any, of the Acquirer's
stock held by the Employee or his estate at a price equal to the market value of
such shares as published. The Severance Pay shall be payable by the Acquirer in
equal bi-monthly installments. The Acquirer shall pay for any purchase of the
Employee's shares under this Section 7 immediately upon the transfer of title of
the certificates.

     For the purposes of this Agreement a resignation by the Employee with Good
Reason shall mean a resignation by the Employee of his employment hereunder
following a Substantial breach (as hereinafter defined) and such Substantial
Breach shall have not been corrected by the Acquirer within 30 days of receipt
by the Board of Directors of written notice from the Employee of the occurrence
of such Substantial Breach, which notice shall specifically set forth the nature
of the Substantial Breach which is the reason for such resignation and identify
such occurrence as a "Substantial Breach" under this Agreement. The term
"Substantial Breach" means any material breach by the Acquirer of its
obligations hereunder consisting of (i) any material breach of the terms of
Section 3 above; (ii) a material reduction in the Employee's title or
responsibilities; or (iii) the failure of any successor to all or substantially
all of the business and/or assets of the Acquirer to assume this Agreement;
provided, however, that the term "Substantial Breach" shall not include a
termination of the employee's employment pursuant to Section 6(a) or (b) above.
The Employee's resignation without Good Reason shall not end the parties'
respective continuing rights and responsibilities under this Agreement including
but not limited to those enumerated in Sections 8, 9, 10, 12 and 15.

     If the Employee, after termination, is required to continue to render
services to the Acquirer as set out in Section 1.5(f)(iii) of the Asset Purchase
Agreement to which this Employment Agreement is annexed, the Employee shall be
retained as a Consultant at an annual fee for of $100,000 USD payable in equal
monthly installments over the duration of 12 months. The Acquirer shall
reimburse the Employee for all such proper expenses incurred by the Consultant
in the performance of his services, upon his presentation of itemized accounts
acceptable to the Acquirer.

SECTION 8. Secrecy, Non-Competition, Invention Rights.

     (a) No Competing Employment. The Employee acknowledges that (i.) the
agreements and covenants contained in this Section 8 are essential to protect
the value of the Acquirer's business and assets and (ii) by virtue of his
employment with the Acquirer, he has obtained and will

111

--------------------------------------------------------------------------------

obtain such knowledge, contacts, training and experience and there is a
substantial probability that such knowledge, contacts, training and experience
could be used to the substantial advantage of a competitor of the Acquirer and
to the Acquirer's substantial detriment. Therefore, the Employee agrees that,
for the period commencing on the date of this Agreement and ending on the first
anniversary of the termination of employment hereunder for any reason, the
Employee shall not participate or engage, directly or indirectly, for himself or
on behalf of or in conjunction with any person, partnership, corporation or
other entity, whether as an employee, independent contractor, agent, officer,
director, shareholder, partner, joint venturer, investor or otherwise, in any
business that for profit shall include the ownership and/or operation of or
providing of consulting or advisory services to any business enterprise engaged
in the similar business activities as that of the Acquirer (a "Competitor").

     (b) Nondisclosure of Confidential Information. The Employee acknowledges
that (i.) the agreements and covenants contained in this Agreement are essential
to protect the value of the Acquirer's business and assets and (ii) by virtue of
his employment with the Acquirer, he has obtained and will obtain knowledge,
contacts, training and experience and there is a substantial probability that
such knowledge contacts, training and experience and there is a substantial
advantage of a competitor of the Acquirer and to the Acquirer's substantial
detriment. Therefore, the Employee agrees that, the Employee shall not disclose
directly or indirectly to any person or entity not affiliated with the Acquirer
or use, without prior written consent from the Acquirer either during the
Employment Term or at any time thereafter, any Confidential Information (as
defined in the next sentence) except pursuant to and consistent with the order
of any court, legislative body or regulatory agency; provided, that the Employee
has given notice to the Acquirer immediately after learning of such order. The
term "Confidential Information" shall mean information not in the public domain
or generally know in the industry, in any form (i.)concerning or relating to the
Acquirer's operations and/or proprietary computer programs and software products
including but not limited to systems whether provided by or licensed from a
third party; (ii) acquired by the Employee while employed by the Acquirer or
(iii)acquired following the Employment Term directly or indirectly, from any
person or entity owing a duty of confidentiality to the Acquirer or any of its
affiliates, including but not limited to information regarding, trade secrets,
manuals or materials, technical information, contracts, systems, procedures,
mailing lists, know-how, financial or other data (including the revenues, costs
or profits associated with any of the Acquirer's services), business plans, and
other financial statements, computer programs, source codes, software systems,
database, discs and printouts, software design specifications, plans (business,
technical or otherwise), customer and industry lists, correspondence, internal
reports, personnel files, sales and advertising material, telephone numbers,
names, addresses or any other compilations of information, written or unwritten,
which is or was used in the business or formation of the Acquirer or its
affiliates. The Employee agrees and acknowledges that all Confidential
Information in any form, and copies and extracts thereof, are and shall remain
the sole and exclusive property of the Acquirer, and upon termination of his
employment with the Acquirer, he shall return to the Acquirer the originals and
all copies of any such information provided to or acquired by the Employee in
connection with the performance of his duties for the Acquirer, and shall return
to the Acquirer all files, correspondence and/or other communications received,
maintained and/or originated by him during the course of his employment.

112

--------------------------------------------------------------------------------

     (c) No Interference. The Employee shall not, whether for his own account or
for the account of any other individual, partnership, firm, corporation or other
business organization (other than the Acquirer), directly or indirectly solicit,
endeavor to entice away from the Acquirer or its affiliates, or otherwise
directly interfere with the relationship of the Acquirer and its affiliates with
any person who is employed by or otherwise engaged to perform services for the
Acquirer or its affiliates or who is, or was within the then most recent
twelve-month period, a client, joint venturer or prospective client or joint
venturer of the Acquirer, or any of its affiliates.

     (d) Inventions. By this Agreement, the Employee sells, transfers and
assigns to the Acquirer, or to any person or entity designated by the Acquirer,
all of the right, title and interest of the Employee in and to all inventions,
sales approaches or materials, software, ideas, training materials, disclosures
and improvements, whether patented or unpatented, copyrightable material, or
materials or services subject to trademark or service mark registration, made or
conceived by the Employee solely or jointly, in whole or in part, during or in
preparation for his employment by the Acquirer which are not generally known to
the public or the industry or recognized as standard practice, processes or
devices which may be sold, leased, used or under construction or development by
the Acquirer and (ii) arise (wholly or partly) from the efforts of the Employee
during his employment with the Acquirer (an Invention"). The Employee shall
communicate promptly and disclose to the Acquirer, in such form as the Acquirer
requests, all information, details and data pertaining to nay such Invention.
Any invention by the Employee within six (6) months following the termination of
his employment hereunder shall be deemed to fall within the provisions of this
Section 8(d) unless the Employee bears the burden of proof of showing that the
invention was first conceived and made following such termination.



  SECTION 9. Injunctive Relief.



     Without intending to limit the remedies available to the Acquirer, the
Employee acknowledges that a breach of any of the covenants contained in Section
8 hereof may result in material irreparable injury to the Acquirer or its
affiliates for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach of threat thereof, the Acquirer shall be entitled to obtain a
temporary restraining order and/or a preliminary or permanent injunction,
without the necessity of proving irreparable harm or injury as a result of such
breach are threatened breach of Section 8 hereof, restraining the Employee from
engaging in activities prohibited by Section 8 hereof or such other relief as
may be required specifically to enforce any of the covenants in Section 8. In an
action commenced by the Acquirer for relief under this Section 9, the Employee
agrees to submit to the jurisdiction of any state or federal court of record in
the State of Pennsylvania or in the state and county in which such violation may
occur, or in any other court, at the election of the Acquirer.

        SECTION 10. Successors; Binding Agreement.

     Neither this Agreement, or any rights or benefits hereunder, may be
assigned, delegated, transferred, pledged or hypothecated without the written
consent of both parties hereto, and any such assignment, delegation, transfer,
pledge or hypothecation shall be null and void; provided, that the Acquirer may
assign or transfer this Agreement to any entity into which the Acquirer

113

--------------------------------------------------------------------------------

merges, or to any entity created by the consolidation of the Acquirer or to any
entity that acquires all or substantially all of the assets of the Acquirer;
provided, that such entity expressly assumes all of the rights and obligations
of the Acquirer hereunder.



  SECTION 11. Waiver and Modification.



     Any waiver, alteration or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by the parties
hereto; provided, however, that any such waiver, alteration or modification is
consented to on the Acquirer's behalf by a member of the Board of Directors
other than the Employee. No waiver by either of the parties hereto of their
rights hereunder shall be deemed to constitute a waiver with respect to any
subsequent occurrences o transactions hereunder unless such waiver specifically
states that it is to be construed as a continuing waiver.

        SECTION 12. Severability and Governing Law.

     The Employee acknowledges and agrees that the covenants set forth in
Section 8 hereof are reasonable and valid in temporal scope and in all other
respects. If any of such covenants or such other provisions of this Agreement
are found to be invalid or unenforceable by a final determination of a court of
competent jurisdiction (a) the remaining terms and provisions hereof shall be
unimpaired and (b) the invalid or unenforceable term or provision that is valid
and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision. THIS AGREEMENT SHALL BE GOVERNED BY
AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE PROVINCE OF BRITISH COLUMBIA,
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.



  SECTION 13. Notices



     All approvals, consents, notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given upon delivery, if delivered in person, or on the third business day
after mailing, if mailed, by registered or certified mail, postage prepaid,
return receipt requested, addressed in the case of the Acquirer, to #302 -3602
Gilmore Way, Burnaby, BC, Canada V5G 4W9 and to the Employee at:

Or in each case, to such other address as may be designated to the other parties
from time to time as provided above.

        SECTION 14. Captions and Section Headings.

     Captions and section headings herein are for convenience only, are not a
part hereof and shall not be used in construing this Agreement.

       SECTION 15. Arbitration of Disputes. Subject only to the provisions of
Section 9 above relating to injunctive relief, any and all disputes,
controversies and claims arising out of or relating to this Agreement or its
performance shall be settled and determined by arbitration in the

114

--------------------------------------------------------------------------------

State of Nevada in accordance with the procedures and provisions of the
Commercial Arbitration Act and amendments thereto. The parties agree that the
arbitrators shall give effect to applicable statutes of limitation in
determining any claim and that they shall have the power to award damages,
preliminary or permanent injunctive relief and reasonable attorney's fees and
expenses to any party in such arbitration. The arbitration award shall be final
and binding upon the parties and judgment on such an award may be entered in any
court having competent jurisdiction.



  SECTION 16. Entire Agreement



     This Agreement constitutes the entire understanding and agreement of the
parties hereto regarding the employment of the Employee.



  SECTION 17. Counterparts.



     This Agreement may be executed in counterparts, each of which shall be
deemed and original, but all of which taken together shall constitute one and
the same instrument.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

For the Acquirer:                                                           
Employee:

                                                                                                                                                          

115

--------------------------------------------------------------------------------

THIS IS SCHEDULE “B” ANNEXED TO THAT CERTAIN ASSET PURCHASE AGREEMENT DATED THE
28th DAY OF FEBRUARY AND ENTERED INTO BETWEEN CYBER MESH SYSTEMS INC. (the
‘Company”), DAVID HOLMES AND MARC SANTOS (the “Principals”) and SMOKERS LOZENGE
INC. (the “Acquirer”)



ESCROW AGREEMENT





MADE THIS 28th DAY OF February, 2008





BETWEEN:



                                                                        
 SMOKERS LOZENGE INC., a Nevada corporation

                                                                          With
its registered office at Suite 300, 245 East Liberty



                                                        Street, Reno, Nevada,
USA, 89501

                                                     (hereinafter called the
“Acquirer”)





OF THE FIRST PART





AND;



                                                                      CYBER MESH
SYSTEMS INC., a British Columbia corporation with

                                                                      offices
located at #302-3602 Gilmore Way, Burnaby, BC V5G 4W9

                                                                     
(hereinafter called the “Company”)



OF THE SECOND PART





AND:



116

--------------------------------------------------------------------------------

                                                                           MARC
SANTOS (“Santos”)

                                                                          
#305-8828 Hudson Street, Vancouver, BC V6P 4N2 and

                                                                           DAVID
HOLMES (“Holmes”)

                                                                          
#1008-1007 Cambie Street, Vancouver, BC V6B 3E8

                                                                         
(hereinafter called collectively the “Principals”)



OF THE THIRD PART





AND:

                                                                         
DOUGLAS J. LIVESEY, Barrister and Solicitor,



                                                                       
 #304-1200 Lonsdale Avenue, North Vancouver, BC V7M 3H6

                                                                        
(hereinafter called the “Escrow Agent”)



OF THE FOURTH PART



WHEREAS the parties hereto have entered into an Agreement whereby the Acquirer
is acquiring all of the assets and undertaking of the Company (the “Asset
Purchase Agreement”);

AND WHEREAS the Principals have executed the said Agreement and agreed to be
bound by the terms thereof;

AND WHEREAS the Acquirer is to issue and allot to the Company 8,500,000 common
shares of the Acquirer for all of the assets and undertaking of the Company;

AND WHEREAS the Company is to issue and to allot to Holmes 8,000,000 common
shares of the Company in consideration of Holmes entering into the said
Agreement and in consideration of Holmes executing an Employment Agreement with
the Acquirer;

117

--------------------------------------------------------------------------------

AND WHEREAS the Company is to issue and to allot to Santos 6,000,000 common
shares of the Company in consideration of Santos entering into the said
Agreement and in consideration of Santos executing an Employment Agreement with
the Acquirer;

AND WHEREAS the parties hereto have agreed to place a certain number of shares
of the Acquirer with the Escrow Agent according to the terms and conditions
hereinafter set forth;

AND WHEREAS the Escrow Agent is willing to act as an Escrow Agent on the terms
and conditions as hereinafter set forth.

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the premises
hereto and the covenants and agreements hereinafter contained and in
consideration and receipt of other good and valuable consideration the receipt
and adequacy of which our hereby acknowledged, the parties hereto covenant and
agree with each other as follows:



1.      INTERPRETATION





In this Agreement:



(a) all words, terms or phrases, unless otherwise defined herein, are to be
interpreted with the meaning ascribed to them, if any, in the Asset Purchase
Agreement signed between the Principals and dated effective February 28, 2008;

(b) all references to any party, whether a party to this Agreement or not, will
be read with such changes in number and gender as the context or reference
requires; and

(c) when the context hereof makes it possible, the word “person” includes in its
meaning any firm and any body corporate or politic.

2.      The Escrow Agent is hereby appointed Escrow Agent to hold and dispose of
the Escrow Shares as provided for herein, in accordance with the terms and
conditions set forth in this Asset Purchase Agreement and the Escrow Agent
accepts such designation and agrees to hold and dispose of the Escrow Shares in
accordance with the provisions of this Escrow Agreement (“Agreement”).  

118

--------------------------------------------------------------------------------

3.      Contemporaneously with the execution of this Agreement the Acquirer will
deposit with the Escrow Agent a certain number of shares of the Acquirer to be
issued to the Company and the Principals pursuant to the Asset Purchase
Agreement as follows:     (a)      Certificate No. ___for 4,250,000 common
shares, and Cert. No._____for 4,250,000 shares of the Acquirer in the name of
the Company;     (b)      Certificate No. ____for 4,000,000 common shares, and
Cert. No. ___ _for 4,000,000 shares of the Acquirer in the name of Holmes; and,
    (c)      Certificate No. ____for 3,000,000 common shares, and Cert. No._  __
for 3,000,000 shares of the Acquirer in the name of Santos.       Such
Certificates referred to as “Escrow Shares”.  



Escrow Terms and Procedures



4.      The Escrow Agent shall release the Escrow Shares to the registered
owners as set out in the following table unless it has received prior to such
time written notification from the Acquirer that the Closing Conditions set
forth in Article 5 of the Asset Purchase Agreement have not been satisfied
together with an Affidavit of an Officer of the Acquirer that attests to such
facts.  

 
  Delivery Date
  Percentage of Management Service
Shares Delivered Company
  within 5 days after
the Closing Date 4,250,000 Escrow Shares
  Company
 
 
 
 
 
  earlier of: First
Anniversary of
Closing Date or
Termination of a
Management
Agreement by the
Acquirer 4,250,000 Escrow Shares
 
 
 
 
 
 


119

--------------------------------------------------------------------------------

 
  Delivery Date
  Percentage of Management Service
Shares Delivered David Holmes
  within 5 days after
the Closing Date 4,000,000 Escrow Shares
  David Holmes
 
 
 
 
 
  earlier of: First
Anniversary of
Closing Date or
Termination of a
Management
Agreement by the
Acquirer 4,000,000 Escrow Shares
 
 
 
 
 
       
  Delivery Date
  Percentage of Management Service
Shares Delivered Marc Santos
  within 5 days after
the Closing Date 3,000,000 Escrow Shares
  Marc Santos
 
 
 
 
 
  earlier of: First
Anniversary of
Closing Date or
Termination of a
Management
Agreement by the
Acquirer 3,000,000 Escrow Shares
 
 
 
 
 
 


5.      Release From Escrow.     5.1 In the event that the Escrow Agent has
received the notice and affidavit described in section 4 of this Agreement, the
Escrow Agent shall continue to hold the Escrow Shares until the happening of any
of the following events:  

(a) the Escrow Agent receives a written agreement between the parties as to the
disposition and distribution of the Escrow Shares;          (b)      the Escrow
Agent receives a Court Order as to the disposition and distribution of the
Escrow Shares from the Supreme Court of British Columbia; or   (c)      the
third anniversary of the Closing Date.   5.2 In the event of the first-in-time
occurrence of the events described in s. 5.1 of this Agreement, the Escrow Agent
shall, in the case of the written agreement or Court Order, release and deliver
the Escrow Shares according to the terms, conditions or instructions

120

--------------------------------------------------------------------------------

  of the written agreement or Court Order or, in the case of the arrival of the
third anniversary of the Closing Date, release and deliver the Escrow Shares to
the Acquirer for cancellation.     5.3 In the event that any Escrow Shares are
delivered by the Escrow Agent to the Acquirer in accordance with section 5.2 of
this Agreement, the Acquirer will cancel the Escrow Shares that are delivered to
it by the Escrow Agent promptly upon receipt.     5.4 The Escrow Agent is
authorized by the Acquirer, the Company, Santos and Holmes to make the
deliveries and take the actions required by this Article 5 of this Agreement.
5.5 In the event that any Escrow Shares are delivered by the Escrow Agent to the
Acquirer in accordance with section 5.2 of this Agreement, the Acquireris
authorized by the Company, Santos and Holmes to cancel those Escrow Shares.    
5.6 Notwithstanding anything in this Agreement to the contrary, the Escrow Agent
or the Acquirer may act upon any written instructions given jointly by the
Acquirer, the Company, Santos and Holmes.     5.7 The provisions of this Article
5 shall survive the termination or resignation of the Escrow Agent or the
termination of this Agreement.   6.      Upon distribution of the Escrow Shares
pursuant to the terms of this Agreement and the Escrow created herein shall be
terminated save and except for the provisions set forth in Section 7 to this
Agreement.  



Escrow Agent Disclaimers



7.      The obligations of the Escrow Agent under this Agreement are subject to
the following terms and conditions:     (a)      Except for this Agreement, the
Escrow Agent is not a party to and is not bound by any other Agreement between
the Acquirer, Company and Principals;     (b)      The duties of the Escrow
Agent shall be determined solely by the express provisions of this Agreement and
the Escrow Agent shall not be liable except for the performance of such duties
and obligations as are specifically set forth in this Agreement;  

121

--------------------------------------------------------------------------------

(c)      The Escrow Agent shall not be required to defend any legal proceeding
which may be instituted against him with respect to the subject matter of this
Agreement unless he is requested to do so by any one of the parties and is
indemnified by such requesting party to the Escrow Agent’s satisfaction against
costs and expenses including, legal fees for such defence unless arising from
the Escrow Agent’s bad faith or willful misconduct. The Escrow Agent shall not
be required to institute legal proceedings of any kind. The Escrow Agent shall
not be required to perform any acts which will violate any law or applicable
rules of any governmental agency;   (d)      The Escrow Agent shall not in any
way be bound or affected by any notice, modification or cancellation of this
Agreement unless in writing and signed by all parties hereto. Nor shall the
Escrow Agent be bound by any modification hereof unless such terms and
conditions have been agreed upon by the Escrow Agent.     The Escrow Agent shall
be entitled to rely upon any notice, certification, demand or other writing
delivered to it hereunder by any of the parties hereto without being required to
determine the authenticity or correctness of any fact stated therein;   (e)     
The Escrow Agent may consult legal counsel of his choice, in relation to this
Agreement and the parties hereto covenant and agree to indemnify the Escrow
Agent of and from all such legal costs; and,   (f)      The parties hereto
jointly and severally covenant and agree to indemnify the Escrow Agent and hold
him harmless without limitation from and against any loss, liability or expense
of any nature incurred by the Escrow Agent arising out of this Agreement or the
administration of his duties hereunder, including, but not limited to legal
fees, costs and expenses of defending or preparing to defend against any claim
or liability under this Agreement, unless such loss, liability or expense shall
be caused by the Escrow Agent’s gross negligence, bad faith or willful
misconduct.  

122

--------------------------------------------------------------------------------



Resignation of Escrow Agent



8.      The Escrow Agent may resign and be discharged from his duties as Escrow
Agent hereunder upon 30 days written notice to the parties. Such resignation
shall take effect 30 days after the giving of such notice.  



Fees



9.      The Acquirer will pay all of the compensation of the Escrow Agent and
will reimburse the Escrow Agent for any and all reasonable expenses,
disbursements and advances made by the Escrow Agent in the performance of its
duties hereunder, including reasonable fees, expenses and disbursements incurred
by its counsel.  



General



10.      Except as herein otherwise provided, no subsequent alteration,
amendment, change, or addition to this Agreement will be binding upon the
parties hereto unless reduced to writing and signed by all of the parties.  
11.      This Agreement will enure to the benefit of and be binding upon the
parties and their respective heirs, executors, administrators and successors.  
12.      The parties will execute and deliver all such further documents, do or
cause to be done all such further acts and things, and give all such further
assurances as may be reasonably necessary to give full effect to the provisions
and intent of this Agreement.   13.      This Agreement will be governed by and
construed in accordance with the laws of the Province of British Columbia and
applicable federal laws related thereto.   14.      Time is of the essence of
this Agreement.   15.      It is understood and agreed by the parties to this
Agreement that the only duties and obligations of the Escrow Agent are those
specifically stated herein and no other.   16.      This Agreement may be
executed in one or more counterparts, all of which will be considered one and
the same agreement and will become effective when one or more counterparts have
been signed by each of the parties and delivered to the other parties, it being
understood that all parties need not sign the same counterpart. This Agreement  

123

--------------------------------------------------------------------------------

may be executed by delivery of executed signature pages by fax and such fax
execution will be effective for all purposes.



Notices



17.      Any notice, direction, request, instruction or legal process or other
instruments to be given or served hereunder by any party to another shall be in
writing, shall be delivered personally or sent by registered mail or e-mail
provided if sent by e-mail confirmation of receipt of e-mail has been received
by the sender.  

                   If to the Acquirer: Suite 300, 245 East Liberty Street  
Reno, Nevada, USA, 89501                      With a copy to: 610-1112 West
Pender Street   Vancouver, BC V6E 2S1                      If to the Company:
302-3602 Gilmore Way   Burnaby, BC V5G 4W9                      If to the
Holmes: 305-8828 Hudson Street   Vancouver, BC V6P 4N2                      If
to Santos: 1008-1007 Cambie Street   Vancouver, BC V6B 3E8                    
 If to the Escrow Agent: Suite 304, 1200 Lonsdale Avenue   North Vancouver, BC
V7M 3H6   E-mail: dlivesey@lonsdalelaw.ca   IN WITNESS WHEREOF the parties
hereto have executed this Agreement as of the date set forth on page 1 of this
Agreement.    


124

--------------------------------------------------------------------------------

SMOKERS LOZENGE INC. CYBER MESH SYSTEMS INC.   as per its authorized signatory:
as per its authorized signatory:       /s/ Dudley Delapenha                    
              /s/ Marc Santos               Dudley Delapenha, President Marc
Santos, President             SIGNED, SEALED AND DELIVERED ) by DAVID HOLMES in
the presence of: ) ) I.
Brodie                                                             )/s/ David
Holmes                                    Name )DAVID HOLMES 3435 West 30th
Avenue, Vancouver, BC ) Address )
Businessman                                                  ) Occupation  
SIGNED, SEALED AND DELIVERED ) by MARC SANTOS in the presence of: )   ) I.
Brodie                                                         )/s/ Marc
Santos                                      Name )MARC SANTOS 3435 West 30th
Avenue, Vancouver, BC ) Address )
Businessman                                                ) Occupation    
SIGNED, SEALED AND DELIVERED ) by DOUGLAS J. LIVESEY in the ) presence of: ) I.
Brodie                                                         )/s/ Douglas J.
Livesey                           Name )DOUGLAS J. LIVESEY   ) 3435 West 30th
Avenue, Vancouver, BC ) Address )
Businessman                                               ) Occupation  


125

--------------------------------------------------------------------------------